CONFIDENTIAL

 

 

 

________________________________

 

Trademark License Agreement

 

between

 

Tommy Bahama Group, Inc.

 

and

 

Boomer Holdings Inc.

 

_______________________________

 

 

Index

 

Section 1. Definitions

Section 2. Grant of License

Section 3. Sale of Licensed Products

Section 4. Approval of Licensed Products

Section 5.



Licensor’s Use of Licensed Product

Section 6.



Minimum Net Sales

Section 7. 

Guaranteed Royalty & Earned Royalty

Section 8. Sales & Royalty Reports

Section 9. National Advertising & Marketing Support

Section 10.Advertising, Marketing, Promotions & Packaging Approval

Section 11.Media Approval

Section 12.Tommy Bahama Marks

Section 13.Confidential & Proprietary Information

Section 14.Payments

Section 15.Notices & Other Communications

Section 16.Records & Inspection

Section 17.Manufacturing, Compliance & Code of Conduct

Section 18.Assignment, Changes of Control

Section 19.Termination

Section 20.Indemnity & Disclaimer

Section 21.Insurance & Loss

Section 22.Joint Venture

Section 23.Force Majeure

Section 24.Choice of Law & Forum

Section 25.Waiver

Section 26.Validity

Section 27.Entire Agreement

Section 28.Reservation of Rights

Section 29.Exhibits

Section 30.Survival

Section 31.Intentionally Omitted

Section 32.Interpretation

 

 

 

Exhibits



 

A.Authorized Licensed Trademarks

B.Authorized Licensed Products and Territory

C.Contract Term

D.Sales of Licensed Products to TB Retail Stores and TB E-Commerce

E.Minimum Net Sales

F.Guaranteed Royalty

G.Earned Royalty

H.Advertising & Marketing

I.Approved Additional Licensors, Brands and Logos of Licensee

J.Approved Retailers of Licensee

K.Quarterly Statements

L.Statement of Estimated Monthly Net Sales

M.Advertising Policy

N.Tommy Bahama Quality Control and Brand Compliance Standards

O.Notice to Third Parties

P.Supplier Agreement and Certification

Q.Intentionally Omitted

R.Licensee Targeted Events

 

 

 

 

Trademark License Agreement

 

This Trademark License Agreement (“Agreement”) made and entered into this _____
day of ____________, 2019 (“Effective Date”), by and between Tommy Bahama Group,
Inc., with offices at 4 Bryant Park, 11th Floor, New York, New York 10018
(“Licensor”), and Boomer Holdings Inc., a Nevada corporation registered under
the Securities Act of 1934 with the United States Securities and Exchange
Commission with its principal place of business at 8670 West Cheyenne Avenue,
Las Vegas, NV 89129 (“Licensee”).

 

RECITALS

 

A.       Licensor is the owner of the well-known TOMMY BAHAMA® trademark and
related intellectual property rights. It has the exclusive right to grant to any
third party the right to use the TOMMY BAHAMA trademark and related intellectual
property rights in various countries.

 

B.        Licensee is an innovative health and wellness company and owner of a
proprietary formulation they have designated as CB5.

 

C.       Licensee desires to obtain the right to use the trademark TOMMY BAHAMA,
and other trademarks and service marks attached to this Agreement as “Exhibit A”
and rights pertaining to each of them (the “TOMMY BAHAMA Marks”), within the
Territory (as defined in “Exhibit B”) in connection with the manufacture, sale,
distribution, advertisement and promotion of high-quality products.

 

D.        Licensor is willing to grant such a license to Licensee, upon the
terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises and conditions contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.Definitions

 

1.1.“Affiliate” shall mean, for any party, any officer or director or any other
corporation, partnership, joint venture, entity or person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the party specified. For purposes of this definition,
“control”, when used with respect to any party, shall mean the power to direct
or cause the direction of the management and policies of such party, directly or
indirectly, whether through ownership of voting securities, by contract or
otherwise.

 

1.2.“Approved Channels of Distribution” shall have the meaning ascribed to such
term in Section 3.1.

 

1.3.“Code of Conduct” shall mean Licensor’s stated policy governing issues
related to employment, working conditions, the environment and human dignity and
other issues. The Code of Conduct is attached hereto as “Addendum 1 to Exhibit
P” and by this reference incorporated herein.

 

1.4.“Competing Event” shall mean any event by which: (i) Licensee or any
Affiliate of Licensee shall become the licensee or affiliate of any direct
lifestyle competitor of Licensor or any Affiliate of Licensor, including without
limitation and solely for purposes of example, the following companies or
brands: (a) Maui Jim; (b) Caribbean Joe; (c) Cubavera; (d) Reyn Spooner; (e)
Tori Richard; (f) Jimmy Buffet; or (g) Margaritaville; or (ii) Licensee shall
become a competitor as to the “island lifestyle” genre of Licensed Products,
whether by acquisition, internal development or otherwise. Licensee agrees that
if there is a dispute over whether an event is a Competing Event, the dispute
will be resolved subject to Licensor’s decision in Licensor’s sole discretion.

 

 



 

1.5.“Confidential Information” shall mean secret or proprietary information of,
or data maintained as confidential by, Licensor. It shall include, without
limitation, the terms and conditions of this Agreement, Licensor Designs, Design
Rights, information concerning products, techniques, developments, product
plans, equipment, inventions, patent applications, ideas, designs, processes,
methods, research, sales, licensing, customers, operations and work product of
Licensor or its Affiliates. Nothing shall be considered Confidential Information
which (i) Licensee learns from other sources which have a right to disclose that
information free from confidentiality restrictions; (ii) is available to the
public or readily discernible from information available to the public; (iii)
enters the public domain other than through the actions or inactions of
Licensee; or (iv) is independently developed by Licensee without reference to,
or reliance on, the Confidential Information.

 

1.6.“Contract Quarter” shall mean (i) with respect to the first Contract
Quarter, the period commencing on the Effective Date and continuing until
January 31, 2020, (ii) with respect to any Contract Quarter after the first
Contract Quarter, any three (3) successive month period commencing on the day
immediately following the last day of the preceding Contract Quarter and
continuing until the earliest of the next succeeding January 31, April 30, July
31, or October 31, and (iii) with respect to the last Contract Quarter, the
period ending on the earlier of the Expiration Date or the Termination Date and
commencing on the day immediately following the last day of the preceding
Contract Quarter.

 

1.7.“Contract Term” shall mean the term of this Agreement, as set forth on
“Exhibit C,” unless sooner terminated under this Agreement. Any renewal or
extension that may be granted in the future, in Licensor’s sole discretion, is
deemed included in the Contract Term.

 

1.8.“Contract Year” shall mean a period of twelve (12) successive months
commencing on any first day of February during the Contract Term, except that
the first Contract Year shall commence on the Effective Date and shall continue
until January 31, 2020.

 

1.9.“Design Documentation” shall mean color strike-offs, photographs or drawings
of sample Licensed Products, together with line plans, all other artwork,
specifications, sketches, renderings, samples, marketing and pricing
information, cost analyses and similar materials relating to the proposed
Licensed Products.

 

1.10.“Design Rights” shall mean any and all patent, design patent, trademark,
trade dress, copyright and other proprietary rights in and to all
Licensee-developed pictorial, graphic, visual, textual, logotype, verbal or
audio elements or material, including (but not limited to) all artwork,
sketches, patterns, designs, formulas, prints, prototypes, specifications, spec
sheets, molds and tooling, incorporated in or related to any Licensed Product or
to any related advertising or promotional material; packaging and packaging
designs (including with respect to containers), contours, and shapes; labels and
hangtags, or any component of any such elements and material. Design Rights do
not include (a) Licensee-owned trademarks, trade names, service marks or logos
existing as of the Effective Date and used in connection with Licensed Products
in a manner permitted under the terms of this Agreement or (b)
Licensee-developed product formulas (any such rights pursuant to clause (a) or
(b), the “Licensee Rights”).

 

 



 

1.11.“Earned Royalty” shall mean, for each Contract Year, the royalty amount
payable to Licensor calculated as the relevant percentage of Net Sales specified
in “Exhibit G.”

 

1.12.“Expiration Date” shall mean the date upon which the Agreement ends because
of the end of the Contract Term.

 

1.13.“Guaranteed Royalty” shall mean, for each Contract Year, the minimum
royalty payment to be made to Licensor by Licensee, as specified in “Exhibit F,”
regardless of actual Net Sales, paid as a non-refundable advance towards the
amount due as an Earned Royalty for Licensed Products.

 

1.14.“Licensed Product” shall mean any Product, as specified in “Exhibit B,” for
which rights are granted to Licensee under this Agreement, and which bears or
displays any of the TOMMY BAHAMA Marks or incorporates Licensor Designs or
Design Rights.

 

1.15.“Licensor Designs” shall mean styles, designs, patterns, color
combinations, packaging and packaging designs, design and marketing directions
and seasonal concepts supplied by Licensor.

 

1.16.“Marketing Support” shall mean costs of showroom displays, tradeshows and
all other branded marketing and promotional materials, including advertisements,
brochures, catalogs and similar marketing materials, created and developed by or
on behalf of Licensee to be used to promote the distribution and sale of
Licensed Products to the trade. By way of example, subject to the other terms
and conditions of this Agreement, Marketing Support and/or National Advertising
and out-of-pocket third party expenditures relating thereto may include the
following: samples, concept boards, literature, swatch cards, and showroom
vignettes; website development; blogs; search engine optimizations; website
advertising; email marketing strategizing; social media; and/or analytics
reporting.

 

1.17.“Minimum Net Sales” shall mean, for any Contract Year, the minimum Net
Sales Licensee must generate, as set forth on “Exhibit E.”

 

1.18.“National Advertising” shall mean advertisements, brochures, catalogs and
similar marketing materials designed or intended to promote the sale of Licensed
Products, including point-of-purchase displays for use by retailers and
marketing and promotional pieces provided to retailers for use in sales
promotions to consumers, that Licensee will have (a) published and distributed
to consumers; (b) included in publications intended for consumers; or (c)
broadcast through television, the Internet, radio or other media. National
Advertising does not include cooperative advertising or charitable donations,
nor does it include expenditures that are related to cost of sales (meaning
necessary or incidental expenses).

 

1.19.“Net Sales” shall mean the invoiced billing price of all Licensed Products
sold/and or shipped by Licensee to its customers, excluding only federal and
state taxes, freights, returns, and trade discounts evidenced by credit
memoranda and normal sales allowances all of which shall not exceed fifteen
percent (15%) of annual gross sales of Licensed Products. No deductions shall be
made for early payments and bad debt, advertising allowances or special
promotions of any kind or for costs incurred in manufacture, sales, advertising
or promotion.

 

 



 

1.20.“Prime Rate” shall mean the prime rate of interest announced from time to
time by SunTrust Bank, Atlanta, Georgia or any successor institution for the
applicable period.

 

1.21.“Quarterly Statement” shall mean a combination sales and royalty statement
issued by Licensee to Licensor with respect to each Contract Quarter during the
Contract Term. If the initial or last Quarterly Statement shall be for a period
less than three (3) successive months, it shall be issued with respect to that
shorter period.

 

1.22.A “Sale” shall occur upon the earlier of when Licensed Products are
invoiced or shipped by Licensee to its customers.

 

1.23.“Sell-Off Period” shall mean the first ninety (90) days following the
Expiration Date or Termination Date, as the case may be, subject to the
conditions set forth in this Agreement.

 

1.24.“TB E-Commerce” shall have the meaning attributed to such term in Section
2.6.

 

1.25.“TB Stores” shall have the meaning attributed to such term in Section 2.6.

 

1.26.“Termination Date” shall mean the date upon which the Agreement ends due to
any cause other than expiration of the Contract Term.

 

2.Grant of License

 

2.1.Licensor hereby grants to Licensee a nontransferable, non-assignable,
non-divisible, and exclusive (as limited by the other provisions of this
Agreement, including “Exhibit B”) license, without the right to grant
sublicenses, to use the TOMMY BAHAMA Marks, solely in the Territory and solely
on or in connection with the manufacture, advertising, promotion, sale, offering
for sale, and distribution of Licensed Products and related promotional and
packaging material during the Contract Term of this Agreement or until this
Agreement is sooner terminated as hereinafter set forth. Notwithstanding the
previous sentence, the license shall be non-exclusive for the last six months of
the Contract Term.

 

2.2.This grant of license shall be exclusive as to third parties, except as
otherwise provided in this Agreement, during the Contract Term and in the
Territory; however, nothing contained in this Agreement shall prevent Licensor
or any Affiliate of Licensor from exercising any rights similar to those granted
to Licensee either directly or through other Affiliates of Licensor, at any
time, in the Territory or elsewhere. Licensor agrees that it shall not utilize
any information furnished by Licensee pursuant to this Agreement to engage any
of Licensee’s manufacturers or research and development partners for the
purposes of producing or developing products substantially similar to the
Licensed Products manufactured and sold by Licensee (i.e., containing any of
Licensee’s proprietary formulations).

 

2.3.All Licensed Products shall bear at least one of the TOMMY BAHAMA Marks and
no Licensed Products shall be sold or otherwise distributed under any marks
other than the TOMMY BAHAMA Marks. Licensor reserves all rights to the TOMMY
BAHAMA Marks except as specifically granted herein to Licensee, and Licensor may
exercise such rights at any time.

 

 



 

2.4.Licensee shall use its best efforts to maximize the economic benefits
intended to be realized by Licensor pursuant to this Agreement while maintaining
the high standard, quality, image and prestige represented by the TOMMY BAHAMA
Marks and consistent with the channels of distribution specified in “Exhibit J”
(as may be supplemented pursuant to an Authorized Retailer Request Form from
time to time).

 

2.5.Licensee agrees that Licensee shall present the Licensed Products throughout
the Territory to the trade in the number of categories, styles or lines
reasonably anticipated under this Agreement.

 

2.6.The parties acknowledge that it may be in their mutual best interest to
maintain inventory and periodically refresh attractive displays of Licensed
Products at the TOMMY BAHAMA-branded retail locations maintained by or on behalf
of Licensor or an Affiliate of Licensor, both within and outside of the
Territory as the same may exist from time to time (“TB Stores”), and to
facilitate display of Licensed Products on the TOMMY BAHAMA-branded e-Commerce
website business(es) maintained by or on behalf of Licensor and/or an Affiliate
of Licensor, both within and outside of the Territory (“TB E-Commerce”). The
terms and conditions for sales of Licensed Products to TB Stores and TB
E-Commerce are set forth on “Exhibit D.” Licensee agrees that Licensed Products
will be made available throughout the Contract Term for purchase by TB Stores
and TB E-Commerce, whether or not within the Territory, in accordance with
Licensee’s standard dealer terms and conditions, the terms of which shall not be
inconsistent with this Agreement (including those terms of sale set forth on
“Exhibit D”); provided, that, nothing contained herein shall represent a
commitment or obligation by Licensor to purchase any Licensed Products from
Licensee.

 

2.7.Licensee acknowledges that due to the nature of the marketplace, the
definition of Licensed Products may change or may not be amenable to precise
delineation. Licensee agrees that if there is a dispute over the definition of
Licensed Products, the dispute will be resolved by Licensor in Licensor’s sole
discretion.

 

2.8.During the Contract Term, neither Licensee nor any Affiliate of Licensee may
engage in any Competing Event without the prior written approval of Licensor.
Attached to this Agreement as “Exhibit I” is a list of licensors, brands and
logos, of Licensee or its Affiliates; each of those licensors, brands and logos
is deemed approved by Licensor regardless of any existing Competing Event.
During the Contract Term, Licensee shall annually provide an update to “Exhibit
I” at the commencement of each Contract Year and in all events shall provide
notice, pursuant to the notice provisions in this Agreement, to Licensor of any
proposed Competing Event. Licensor shall have fifteen (15) business days in
which to approve or disapprove any such potential Competing Event. If Licensor
shall not approve any proposed Competing Event in the aforesaid fifteen (15)
business day period, it shall be deemed to have disapproved the proposed event.
Licensor may require that Licensee provide Licensor with such additional
documentation as shall be reasonably necessary to facilitate Licensor’s analysis
of the proposed Competing Event. Without limitation of the foregoing, Licensor
shall have the sole discretion to determine if it will approve or disapprove any
proposed Competing Event.

 

 

 

2.9.Licensee shall at all times employ one full-time National Sales/Brand
Manager who shall be dedicated to the sale of Licensed Product. Said National
Sales/Brand Manager must be approved by Licensor and have significant experience
in selling products similar to the Licensed Products. Additionally, Licensee
shall at all times employ at least one full-time Designer/Merchandiser (plus as
many other designers and merchandisers as needed) who is dedicated to the design
and merchandising of Licensed Product. Said Designer/Merchandiser must be
approved by Licensor and have significant experience in designing and
merchandising products similar to the Licensed Products. Licensor acknowledges
that the aforementioned employees may have additional duties outside of the
design and merchandising of Licensed Product until management of the
relationship with Licensor requires full-time attention.

 

2.10.Licensor and its Affiliates may, but shall not be obligated to, supply
Licensee with Licensor Designs. Licensee agrees that Licensor Designs shall be
utilized by Licensee only in the production, advertisement, marketing,
promotion, distribution and sale of Licensed Products. If Licensee shall retain
or employ any subcontract manufacturer, each such manufacturer shall be provided
with a written notice in the form set forth in “Exhibit O,” notifying that
manufacturer that Licensor Designs may be used only in compliance with the
requirements of this Agreement, and that any violation by the manufacturer of
these restrictions shall be grounds for immediate termination of the
manufacturer’s services for Licensee relating to Licensed Products, in addition
to Licensor’s right to seek damages from each subcontract manufacturer for the
use of Licensor Designs not in conformance with the terms of this Agreement.
Licensee shall monitor the completion of and subcontract manufacturer’s signing
of, and be accountable to Licensor for, the subcontract manufacturers’ notices;
copies of each shall be supplied to Licensor within ten (10) days of its receipt
by Licensee.

 

3.Sale of Licensed Products

 

3.1.Licensee agrees that Licensed Products shall be distributed for retail sale
(direct to consumers) only through channels of distribution approved by Licensor
and which are appropriate for the superior reputation, quality control standards
and public image of the TOMMY BAHAMA Marks (“Approved Channels of
Distribution”). Before any order from a prospective customer not set forth on
“Exhibit J” or previously approved in accordance with this Section 3.1 is
accepted, Licensee shall submit an Authorized Retailer Request Form (set forth
on “Addendum 1 to Exhibit J”), to notify Licensor of the identity of the
customer (and all applicable retail doors of such customer to which Licensed
Products are proposed to be sold) and provide sufficient information to enable
Licensor to determine whether it is acceptable. Approval of any customer or
retail account (or retail door of an approved retail account) may be withdrawn
by Licensor, pursuant to the notice requirements set forth in this Agreement, at
any time if Licensor determines, in its sole discretion, that advertising,
marketing, promotion or sales to or by that customer or retail account (or door)
shall have been, or shall have become, inconsistent with the reputation, quality
control standards and/or public image of the TOMMY BAHAMA Marks.

 

3.2.Licensee agrees that under no circumstances shall Licensed Products be sold
if they are or may be contaminated or adulterated, which are or may pose a
health risk or which are not or may not be in compliance with applicable
federal, state, international or local laws or regulations. All such Licensed
Products shall be destroyed in accordance with applicable federal, state,
international and local laws and regulations.

 

 

 

4.Approval of Licensed Products

 

4.1.Licensee shall ensure that at all times the Licensed Products maintain the
distinctiveness of the TOMMY BAHAMA Marks and the image and high quality of
goods and merchandise bearing the TOMMY BAHAMA Marks that are being manufactured
and sold by or on behalf of Licensor and its other licensees. Licensee agrees
that with respect to all Licensed Products manufactured or sold by it, such
Licensed Products will be of high quality workmanship, materials and ingredients
consistent with maintaining the image of the TOMMY BAHAMA Marks and shall be at
least equal in quality and materials as the design documentation and samples of
Licensed Products submitted by Licensee and approved by Licensor pursuant to
this Agreement.

 

4.2.Licensor shall have the right, in its sole discretion, to approve or
disapprove in advance of sale all Licensed Products (including without
limitation the design, quality, style, colors, appearance, material and
workmanship of Licensed Products and related packaging), and to approve or
disapprove in advance any brands, endorsements, trademarks, service marks, trade
names, designs and logotypes (whether included in the TOMMY BAHAMA Marks or not)
used in connection with Licensed Products. Licensee shall not show, distribute
or sell any Licensed Product which has not been approved in advance by Licensor
or which is, at any time, disapproved by Licensor in accordance with the terms
of this Agreement. Licensor reserves the right to revoke approval of Licensed
Products that were previously approved, however, Licensor agrees that it will
not do so unless Licensor concludes, in its sole discretion, that such Licensed
Products no longer reflect the taste, style, or quality associated with the
TOMMY BAHAMA Marks.

 

4.3.Before commercial production of any Licensed Product, Licensee shall submit
for Licensor’s review and approval, (a) all concepts, all preliminary and
proposed final artwork which are to appear on or in any Licensed Product; and
(b) a list of the proposed technical specifications of (i) the packaging or
container for the Licensed Product and (ii) details with respect to the Licensed
Product, including without limitation, any labeling statements (e.g., the
proposed ingredient list, nutritional declaration and product claims),
ingredient sources, a nutritional analysis, quality and microbiological
standards, packaging or container formats, and attributes of the Licensed
Product (e.g., taste, color, shape, and texture) (collectively, “Product
Technical Specifications”). If the preliminary concept for any Licensed Product
is approved by Licensor, in its sole discretion, Licensee may proceed to the
pre-production approval phase set forth in Section 4.4 below.

 

4.4.Licensee shall submit for Licensor’s review and approval a rendering of a
pre-production sample of each Licensed Product. For the avoidance of doubt, each
such rendering shall include a sensory sample of the Licensed Product made in
conditions that simulate a full production run. Licensee shall further submit
with each rendering, and before commercial production, the following materials:
(a) final and completed Product Technical Specifications; and (b) analytical
results and other appropriate evidence, including, as applicable to consumable
Licensed Products, an independent nutritional analysis of the Licensed Product
from a testing laboratory accredited under ISO/IEC 17025 ("Qualified
Laboratory"), confirming that all statements on the ingredient list, the
nutritional declaration and any nutrition-related claims (the “Descriptors”) and
the Licensed Product comply with the final Product Technical Specifications and
applicable laws. If the Licensed Product and final Product Technical
Specifications are approved by Licensor, Licensee may proceed to the production
phase set forth in Section 4.5 below.

 

 



 

4.5.Before selling a Licensed Product to any customer, Licensee agrees to
furnish to Licensor, from the first production run of each supplier of each
Licensed Product, five samples of each different style and design of each
Licensed Product along with the packaging or container for such Licensed
Product, all of which Licensee shall ensure conform to the approved concepts,
pre-production sample, and final Product Technical Specifications. Licensor may
approve or disapprove such production sample based on non-compliance of the
production sample to the approved concepts, pre-production sample, or final
Product Technical Specifications or unacceptable quality of the Licensed Product
as manufactured, as determined by Licensor. Any Licensed Product not approved by
Licensor in writing shall be deemed disapproved and shall not be manufactured or
sold and, unless otherwise agreed to by Licensor in writing, shall be destroyed.
In the event there is any change to the recipe or method of manufacture that
affects the Licensed Product, including any change necessitated by applicable
laws, then such change must be agreed to by Licensor in writing, the final
Product Technical Specifications must be amended accordingly, and analytical
results and other appropriate evidence (including, as applicable to consumables,
an independent nutritional analysis of the Licensed Product from a Qualified
Laboratory) confirming compliance with the amended final Product Technical
Specifications must be resubmitted to Licensor. No test runs, seconds or
irregulars may be sold without Licensor’s prior written approval and, unless
approved for sale by Licensor, Licensee must destroy all such test runs, seconds
or irregulars.

 

4.6.Licensor agrees that it will use commercially reasonable efforts to respond
to any submission of concepts, samples, Product Technical Specifications or
other Design Documentation submitted in accordance with this Article 4,
including any submissions pursuant to Section 4.3 above, within fifteen (15)
business days of confirmed receipt of the applicable materials. If any item is
disapproved, in each case, Licensee will be advised of the specific reasons.
Upon request, Licensee shall reimburse Licensor for any import duties, shipping
charges or other costs or expenses incurred in connection with delivery of
samples to Licensor.

 

4.7.In the event of a dispute between Licensor and Licensee regarding any
Licensed Product, Licensor will have final control and approval with respect, as
applicable, to the taste, style, overall design, packaging, packaging materials
and components, decorative details, ingredients, ingredient sourcing and similar
matters. Notwithstanding the foregoing, Licensor acknowledges that Licensee has
considerable expertise in health and wellness and that barring any safety,
quality or regulatory concerns, Licensor shall generally defer to Licensee with
respect to decisions regarding ingredients.

 

4.8.Licensee assigns to Licensor all of Licensee’s right, title and interest
(including without limitation copyrights) in each design developed and used by
Licensee in connection with any of the Licensed Products, and all rights
associated with them, including, without limitation, all Design Rights. Licensee
shall promptly execute and deliver all forms of assignment and other documents
as may be reasonably required to transfer to Licensor any of Licensee’s rights
of ownership in the Design Rights or to obtain, protect, or perfect Licensor’s
rights in the Design Rights. In addition, during the Contract Term, and at any
time thereafter, Licensee (a) shall not contest, raise any objections to the
validity of, or attack Licensor’s title to, or rights in, the Design Rights, (b)
shall not file any application for, or obtain or attempt to obtain ownership of,
any Design Rights, (c) shall promptly notify Licensor if Licensee becomes aware
of any attempts to do so by, or any use, of any material covered by Design
Rights by any third party, and (d) shall take all appropriate actions, and all
actions reasonably requested by Licensor to prevent or avoid any misuse of the
material covered by Design Rights or Licensed Products by any of its customers,
contractors, sublicensees, suppliers or other resources.

 

 



 

5.Licensor’s Use of Licensed Product

 

Without limitation of Licensee’s obligations pursuant to Article 4, for each
style, model, variation or flavor of Licensed Product, during the Contract Term,
Licensee shall supply Licensor, at no charge and at no cost or expense, with up
to five (5) Licensed Products per Contract Year, as Licensor may reasonably
request for the marketing or promotional use of Licensor (not for resale),
including, but not limited to, use in Licensor’s showrooms and trade-show
exhibits. In addition, Licensor may purchase Licensed Products from Licensee (at
Licensee’s manufacturer’s cost) for the marketing or promotional use of Licensor
(not for resale), including, but not limited to, use in Licensor’s showrooms and
trade-show exhibits. Upon request by Licensor, Licensee shall promptly provide
one sample of all finished products, including packaging or labels, as
applicable, using the TOMMY BAHAMA Marks for intellectual property purposes.

 

6.Minimum Net Sales

 

With respect to each Contract Year during the Contract Term, Licensee must
generate the Minimum Net Sales, as set forth on “Exhibit E.” Without limitation
of any other rights or remedies, if Licensee does not generate the Minimum Net
Sales during any Contract Year, Licensor may terminate this Agreement upon
thirty (30) days’ notice to Licensee or, in Licensor’s sole discretion upon
notice to Licensee, declare that all rights granted by Licensor to Licensee are
non-exclusive.

 

7.Guaranteed Royalty and Earned Royalty

 

7.1.In consideration for the license granted by the Licensor hereunder, Licensee
shall pay to Licensor the Guaranteed Royalty set forth on “Exhibit F” hereto.
The Guaranteed Royalty for each Contract Year during the Contract Term, if
applicable, shall be paid in four (4) equal installments on or before the first
day of each Contract Quarter commencing during that Contract Year. Within each
Contract Year, the Guaranteed Royalty is paid as a non-refundable advance
towards amounts due as Earned Royalty for sales of Licensed Products during such
Contract Year. No part of any Guaranteed Royalty may be carried forward or
backward as a credit from one Contract Year to any other, or to any applicable
Sell-Off Period.

 

7.2.Licensee shall pay to Licensor an Earned Royalty on Net Sales for all
Licensed Products sold by Licensee during each Contract Year during the Contract
Term as set forth on “Exhibit G” hereto. To the extent that such Earned Royalty
for Licensed Products in a given Contract Quarter exceeds the Guaranteed Royalty
previously paid for such Contract Quarter, such amount shall be payable to
Licensor within thirty (30) days following the conclusion of each Contract
Quarter. Past due payments shall bear interest at a per annum rate of interest
equal to (a) the Prime Rate plus two percent (2%) per annum, or (b) the maximum
interest rate permissible under law, whichever is less. All Earned Royalties due
Licensor shall accrue upon the Sale of the Licensed Products regardless of time
of collection by Licensee (subject to credits for returned Licensed Products).

 

 



 

7.3.Licensee may reconcile the amounts owed for Guaranteed and Earned Royalties
every Contract Year on August 1 and February 1. For example, if during a
Contract Year, Licensee’s Net Sales were much higher during one Contract Quarter
than the Minimum Sales requirement would anticipate (resulting in a payment of
Earned Royalties), but then much lower in the subsequent Contract Quarter, it
would be possible that Licensee would need to reconcile an overpayment of Earned
Royalties when compared to the actual Net Sales and royalties due for such
period. In such a case, Licensee may reduce the Guaranteed Royalty amount due on
August 1 and/or February 1, as applicable, to reconcile any previous
overpayment. This allowance for reconciliation does not, under any
circumstances, allow Licensee to reduce its Guaranteed Royalty for any reason
other than for reconciling excess Earned Royalty payments already made.
Furthermore, this paragraph does not in any way diminish the requirement that
Licensee pay Earned Royalties every Contract Quarter of the Contract Term if
such amounts are due pursuant to the terms of this Agreement.

 

8.Sales & Royalty Reports

 

8.1.Immediately following the execution of this Agreement, and at least three
(3) months in advance of the beginning of every subsequent Contract Year during
the Contract Term, Licensee will send Licensor its sales projection for that
next Contract Year, broken out by month, along with a detailed list of all media
placements for National Advertising and Marketing Support and other advertising
of the Licensed Products.

 

8.2.Licensee shall supply Licensor with a Quarterly Statement, as shown on
“Exhibit K,” with respect to all Sales of Licensed Products sold during each
Contract Quarter. Each Quarterly Statement shall be delivered to Licensor within
thirty (30) days following the conclusion of the applicable Contract Quarter for
the first three Contract Quarters of each Contract Year. For the fourth Contract
Quarter of each Contract Year, Licensee shall submit such Quarterly Statement no
later than five (5) days following the end of such Contract Quarter.

 

8.3.In addition, Quarterly Statements for the final Contract Quarter of each
Contract Year shall include, without limitation, an annual report of the
foregoing for the entire Contract Year. The Licensee’s Chief Financial Officer
shall indicate by signature that s/he has reviewed and agrees with such annual
report, and if Licensee is a publicly traded company, then Licensee’s
independent auditors must also sign-off on such annual report. On request by
Licensor, Licensee shall provide backup and support materials with respect to
any item contained in any Quarterly Statement so that Licensor shall have
sufficient information to evaluate the sources for any item contained in the
Quarterly Statement and to track Licensee’s performance under this Agreement.

 

8.4.Within ten (10) days following the end of each of the calendar months from
February to December of each Contract Year and within five (5) days following
the end of the calendar month for January for each Contract Year, Licensee shall
deliver to Licensor a Statement of Estimated Monthly Net Sales as detailed on
“Exhibit L.” This report shall contain:

 

 

 

a)An estimate of the monthly Net Sales for the previous month, which should as
accurately as possible reflect all of the Net Sales of Licensed Products for
that month; and

 

b)A re-forecasted estimate of the monthly Net Sales of Licensed Products for the
remainder of the Licensor’s “Fiscal Year” (currently February 1 through January
31).

 

8.5.All sales and royalty reports required pursuant to this Agreement shall be
delivered to Licensor electronically to licensing@tommybahama.com (or by such
other electronic method of delivery specified by Licensor from time to time) and
separately in accordance with the notice and delivery requirements of Section
15. Upon Licensor’s request, Licensee agrees to provide detailed information
relating to its Net Sales by customer, account and/or retail door.

 

8.6.It is the responsibility of the Licensee to submit the information required
by this Agreement on a timely basis as required herein, and in a businesslike
manner. It shall not be the responsibility of the Licensor to call, fax, write
or otherwise attempt to obtain the required information from Licensee.

 

9.Advertising and Marketing Support

 

9.1.Licensee shall use good faith reasonable efforts to promote the sale of
Licensed Products throughout the Territory in a manner consistent with the goals
and aspirations of the Tommy Bahama brand. To qualify towards the Marketing
Support and National Advertising spending requirements set forth on “Exhibit H,”
the items and costs must be approved in writing by Licensor prior to any
expenditures having been made on them. Within fifteen (15) business days of
confirmed receipt of the foregoing Marketing Support and/or National Advertising
items and costs, Licensor agrees that it will examine and either approve or
disapprove the relevant Marketing Support and/or National Advertising
expenditures and notify Licensee of its approval or disapproval in writing. If
approval is given by Licensor, all such Marketing Support and National
Advertising items and costs shall conform in all material respects to the
sample, and within reason, the estimated costs. Within thirty (30) days
following the end of each Contract Quarter, Licensee shall submit to Licensor a
quarterly marketing summary of all of the approved expenditures for such
Contract Quarter as set forth on “Addendum 1 of Exhibit H.” Licensee must also
comply with the Marketing Materials approval standards set forth in Section 10
of this Agreement.

 

9.2.Licensee may show Licensed Products at industry trade shows subject to
Licensor’s prior written approval, which Licensor may withhold in its reasonable
discretion. All signage and décor of Licensee’s display space at any such trade
show is subject to Licensor’s prior written approval. Subject to the foregoing,
Licensor hereby approves Licensee’s participation in those Licensee Targeted
Events specified as such under “Exhibit R”.

 

9.3.During each Contract Year, Licensee shall spend no less than the applicable
sum for Marketing Support and National Advertising, as set forth in “Exhibit H.”
If the Licensee fails to spend the required sum during any Contract Year, an
amount equal to such deficiency shall promptly be paid to Licensor as an
additional royalty, not creditable against Guaranteed Royalties, unless
otherwise agreed to by Licensor.

 

 

 

9.4.Immediately following the execution of this Agreement, and at least thirty
(30) days prior to the beginning of each Contract Year, Licensee shall submit
for approval by Licensor a written production, sales and marketing plan for the
Contract Year. Such plans shall be sent in accordance with the notice provisions
provided under this Agreement. Licensor shall have fifteen (15) business days in
which to approve or disapprove any such plans. In the event that Licensor shall
disapprove any plan so submitted, Licensee shall have ten (10) business days in
which to submit a revised written plan. At the written request of Licensee,
however, Licensor and Licensee shall discuss in good faith the reasons for that
disapproval. The failure to submit a revised written plan in a form satisfactory
to Licensor within the above period shall constitute a default under this
Agreement, subject to the cure provisions set forth in this Agreement.

 

10.Advertising, Marketing, Promotions & Packaging Approval

 

10.1.Before producing, publishing or distributing any National Advertising,
market advertising, packaging, or press releases (collectively, “Marketing
Materials”) related to the transactions contemplated by this Agreement or
Licensed Products, Licensee shall submit to Licensor for its examination and
approval or disapproval, a sample of the Marketing Materials, including text,
coloring and a copy of any photograph proposed to be used. Licensor agrees that
it will promptly examine and either approve or disapprove such sample Marketing
Materials, and that Licensor will promptly notify Licensee of such approval or
disapproval. Within fifteen (15) business days of confirmed receipt of the
foregoing materials, Licensor agrees that it will examine and either approve or
disapprove the relevant Marketing Materials and notify Licensee of its approval
or disapproval in writing. Licensee agrees to consult with Licensor regarding
its objections and any changes or modifications proposed by Licensor. Licensee
shall then make mutually agreeable modifications or adjustments. Licensor
reserves the right to resolve any dispute about the appropriate changes, in its
sole discretion. Licensee shall not make material changes to any approved piece
of Marketing Material bearing the TOMMY BAHAMA Marks without prior approval of
Licensor; however, once approval is obtained for any particular piece of
Marketing Material, it shall not be necessary to obtain approval for each
separate, substantially similar use of the TOMMY BAHAMA Marks in substantially
similar Marketing Materials subject to Section 10.7.

 

10.2.All Marketing Materials, and all packaging, labels, and other materials
used in connection with the advertising, marketing and sale of Licensed
Products, or otherwise used in connection with the transactions under this
Agreement, shall make reference only to the TOMMY BAHAMA Marks and shall not
include any brands, endorsements, trademarks, service marks, trade names or
logotypes other than Licensee’s own corporate identifiers, as reasonably
appropriate to identify Licensee as either manufacturer or distributor, as the
case may be. For the avoidance of doubt, co-branding is not permitted without
Licensor’s prior written approval.

 

10.3.Licensee may retain a reputable advertising agency for the development,
sourcing and placement of Marketing Materials. If Licensee retains an
advertising agency for the development, sourcing and placement of the Marketing
Materials, such agency must be approved in writing by Licensor prior to such
retention. Licensor must also review and approve in writing as detailed in this
Agreement all Marketing Materials developed by such retained agency for Licensee
prior to any media placement or distribution of such Marketing Materials. Within
fifteen (15) business days of Licensor’s confirmed receipt of Licensee’s request
for retention of said agency and/or Marketing Materials, Licensor agrees that it
will examine and either approve or disapprove the same and notify Licensee of
its approval or disapproval in writing.

 

 



 

10.4.Licensed Products shall not be sold or given away by Licensee free of
charge or sold or exchanged for nominal value, or authorized by Licensee to be
so given away, sold or exchanged, unless written approval is granted by Licensor
for a specific amount. If Licensee desires to distribute or sell Licensed
Products for use in such a commercial tie-in or premium manner, Licensee may
submit such a request to Licensor in writing, setting forth all of the details
of such proposed commercial tie-in or premium use, and Licensor shall have
complete discretion in deciding whether or not to waive the foregoing
prohibition. Licensee shall obtain Licensor’s written approval prior to any such
arrangement, and such approval shall not be unreasonably withheld.
Notwithstanding the foregoing, a nominal amount of Licensed Products, not to
exceed forty (40) per SKU per year may be given away as gifts free of charge to
Licensee’s investors or high level strategic partners (e.g., Senior Level
Executives at Madison Square Garden and Troon Golf).

 

10.5.Licensee agrees to consult with Licensor with respect to the price
positioning for Licensed Products, including relative to the price positioning
for other goods and merchandise bearing the TOMMY BAHAMA Marks sold by Licensor
and its other licensees, and acknowledges that it is the intention of the
parties that Licensee will not price the Licensed Products in such a manner
likely to detract from or negatively impact the TOMMY BAHAMA Marks’ premium
positioning or overall brand positions. Without limitation of the foregoing,
Licensee agrees not to designate sales prices so low or discounts so high as to
adversely affect the image, reputation and/or prestige of the TOMMY BAHAMA Marks
and the consistency of the Licensor’s worldwide marketing efforts. Licensee
shall set its wholesale prices and suggested retail prices for Licensed Products
at levels that would encourage the development of sales thereof while
maintaining the image and prestige of the TOMMY BAHAMA Marks and the quality of
the Licensed Products and shall submit to Licensor final line sheets setting
forth, among other things, the wholesale list price of Licensed Products prior
to solicitation of sales of the Licensed Products to the Approved Retailer.
Notwithstanding anything to the contrary, Licensor shall not be empowered to fix
or regulate the prices for which the Licensed Products are to be sold, either at
the wholesale or retail level.

 

10.6.Licensee shall adhere, and shall use commercially reasonable efforts to
procure that those Authorized Retailers set forth in “Exhibit J” (as may be
supplemented pursuant to an Authorized Retailer Request Form from time to time)
adhere, to the Advertising Policy set forth in “Exhibit M.”

 

10.7.Licensee shall cease producing, publishing and/or distributing any
Marketing Materials under this Agreement after a period of twelve (12) months
after the approval thereof by Licensor, subject to earlier withdrawal pursuant
to the terms of any other section of this Agreement or if Licensor advises
Licensee that certain rights of Licensor to use of the Marketing Materials has
expired. Any continuation of any approval beyond that period must be requested
in writing no later than thirty (30) days prior to the expiration of such twelve
(12) month period.

 

11.Media Approval

 

 

 

11.1.Licensee agrees that Licensor shall have the right to approve or
disapprove, in advance, each medium of advertising through which Licensee may
desire to advertise and promote Licensed Products, and to approve or disapprove,
in advance, each individual media vehicle through which Licensee proposes to
publish or distribute Marketing Materials relating to Licensed Products. All
advertising media and advertising placements shall be consistent with the high
quality and prestige of the TOMMY BAHAMA Marks and no less than consistent with
the manner in which Licensee markets its own products.

 

11.2.Licensee shall submit to Licensor, in advance, written notification of the
particular media vehicle in which the Marketing Material would be placed. Within
fifteen (15) business days of confirmed receipt of the foregoing materials,
Licensor agrees that it will examine and either approve or disapprove the
relevant media vehicle and notify Licensee of its approval or disapproval in
writing. If any media vehicle is disapproved, Licensee will be advised of the
specific reasons in each case. Once a particular media vehicle has been approved
in accordance with this provision, it shall not be necessary to obtain approval
for each separate but substantially similar use of that media vehicle subject to
Section 11.3. However, if any previously approved media vehicle undergoes a
significant change following the date it shall have been approved by Licensor,
Licensee shall re-submit that media vehicle to Licensor for its approval
pursuant to the approval procedures set forth in this provision.

 

11.3.All approvals by Licensor related to media placements and vehicles under
this Agreement shall have a duration of twelve (12) months unless sooner
withdrawn pursuant to the terms of any other section of this Agreement. Any
continuation of any approval beyond that period must be requested in writing no
later than thirty (30) days prior to the expiration of such twelve (12) month
period.

 

11.4.Licensor and Licensee shall coordinate a joint press release announcing the
existence of the relationship set forth hereunder, which the parties will target
issuing within thirty (30) days following the execution of this Agreement. Any
such press release shall be subject to each party’s prior written approval.

 

12.TOMMY BAHAMA Marks

 

12.1.During the Contract Term, Licensor shall not grant or sanction any third
party to use any mark identical with, or substantially similar to, the TOMMY
BAHAMA Marks in a manner which is in conflict with the rights granted to
Licensee under this Agreement.

 

12.2.Licensee shall have no right, title or interest in the TOMMY BAHAMA Marks
except the licensed rights in accordance with this Agreement. Each and every
part of the TOMMY BAHAMA Marks is, and shall remain, the sole property of
Licensor. Any use by Licensee of any part of the TOMMY BAHAMA Marks, and the
goodwill arising therefrom, shall inure to the benefit of Licensor. This
Agreement grants Licensor no rights related to the Licensee Rights.

 

12.3.During the Contract Term, and at any time thereafter, Licensee shall not
contest, raise any objections to the validity of, or attack Licensor’s title to,
or rights in, the TOMMY BAHAMA Marks.

 

12.4.During the Contract Term, and at any time thereafter, Licensee shall not
file any application for any mark, or obtain or attempt to obtain ownership of
any mark, trade name or domain name, in any country of the world, which refers
to, or is substantially similar to, any of the TOMMY BAHAMA Marks, and shall
promptly notify Licensor if Licensee becomes aware of any attempts to do so by
third parties.

 

 



 

12.5.Licensee shall, at its own expense, take such anti-counterfeiting measures
as may be reasonably requested by Licensor from time to time to protect the
TOMMY BAHAMA Marks. In order to monitor and trace the source of any diversion
activities, Licensee shall code Licensed Products using state-of-the-art
computer or other indelible codes or markings (such as bar codes) consistent
with industry standards and acceptable to Licensor.

 

12.6.In the event a third party asserts that the TOMMY BAHAMA Marks or the sale
of Licensed Products (collectively, the “Rights”) infringe upon such third
party’s rights in the Territory, the Licensor, at its sole expense, shall take
commercially reasonable actions to protect and validate the Rights including,
without limitation, arbitration, mediation and litigation. Licensor shall have
the right at any time, and in its sole discretion, to reach a settlement in any
action to protect and validate the Rights. If a settlement is reached, or it is
determined that the Rights do infringe on such third party’s rights, then
Licensor, in its sole discretion, shall have the option to procure for the
Licensee, at the Licensor’s expense, the right to continue the manufacturing,
marketing, sale and distribution of the Licensed Products in the Territory as
contemplated by this Agreement or refund all royalties paid by Licensee over the
prior twelve (12) month period and terminate this Agreement without further
penalty or liability.

 

12.7.Each party shall promptly notify the other party in writing of any learned
use in the Territory that may be an infringement or imitation of the TOMMY
BAHAMA Marks on articles similar to the Licensed Products, and of any use which
may be an infringement or imitation of the related designs, design patents and
copyrights in the Territory. In the event a third party is allegedly infringing
or threatens to infringe the Rights in the Territory, as determined by the
Licensor or the Licensee, the Licensor shall have the right, but not the
obligation, to bring an infringement action against any actual or alleged
infringer with respect to the TOMMY BAHAMA Marks. Licensor may, in its sole
judgment and at its own expense, institute, control, settle, and defend such
action and recover any damages, awards, or settlements resulting therefrom.
Licensee shall reasonably cooperate and use commercially reasonable efforts to
assist Licensor in any such litigation. Licensor shall reimburse Licensee for
its reasonable out-of-pocket expenses incurred as a result of such cooperation.
Any damages, award, or settlement recovered by Licensor shall be paid to
Licensor and Licensee shall have no right, title or interest therein.

 

12.8.Licensee shall take all appropriate actions, and all actions reasonably
requested by Licensor to prevent or avoid any misuse of the TOMMY BAHAMA Marks
or Licensed Products by any of its customers, contractors, sublicensees,
suppliers or other resources.

 

12.9.Licensee shall reasonably assist and cooperate with Licensor, at Licensor’s
expense, in any other efforts to obtain, perfect and protect its rights to the
TOMMY BAHAMA Marks in the Territory. Licensee shall execute any documents
reasonably required by Licensor in connection with the foregoing.

 

 

 

12.10.Licensee shall cause to be imprinted legibly on each Licensed Product
manufactured, distributed or sold under this Agreement, and on all Marketing
Materials, labels and tags used in connection with Licensed Products, and any
other such materials in which the TOMMY BAHAMA Marks appear, the designation ®,
™ or © as Licensor shall advise as being appropriate and approved by Licensor.

 

12.11.Following the termination of the rights granted under this Agreement with
respect to the TOMMY BAHAMA Marks, Licensee shall, except as provided in Section
19.3, cease absolutely using the TOMMY BAHAMA Marks, and Licensee shall not
thereafter manufacture or sell, or have manufactured or sold, any item branded
under, or making reference to, the TOMMY BAHAMA Marks, nor shall Licensee
publish or display, or authorize or permit the publication or display of,
further or additional quantities of any advertising or marketing materials which
incorporate the TOMMY BAHAMA Marks.

 

13.Confidential & Proprietary Information

 

13.1.During the Contract Term, Licensor may provide Licensee with access to
and/or allow it to become familiar with various aspects of Licensor’s
Confidential Information. Licensee shall hold all revealed Confidential
Information which has been provided in strict confidence, shall not disclose any
Confidential Information directly or indirectly to any other party and such
information shall be used by Licensee only in those facilities where Licensed
Products are manufactured and only in connection with the manufacture, use and
sale of Licensed Products. All records, files, documents, information, data and
other similar items relating to Licensor’s business operations, regardless of
who prepared them and which are not otherwise in the public domain, shall remain
the exclusive property of Licensor.

 

13.2.Apart from the license granted herein to use the TOMMY BAHAMA Marks in
connection with the manufacture and sale of Licensed Products, this Agreement
does not grant Licensee any rights whatsoever in the Confidential Information
under any of Licensor’s patent(s), patent application(s), trademark(s),
trademark applications(s), copyrights, copyright application(s), servicemark(s)
or proprietary technology or any other rights in the TOMMY BAHAMA Marks not
granted herein. The use of any proprietary information outside the scope of this
grant of license is considered a material breach of this Agreement.

 

13.3.In the event any item of Licensor’s Confidential Information is subject to
required disclosure pursuant to any order, judgment, ruling or decree, despite
the terms of this Agreement, Licensee shall immediately notify Licensor, which
shall have the right to seek a protective order or similar relief, and Licensee
shall reasonably cooperate with Licensor in its efforts to seek such relief.

 

13.4.In addition to obligations set forth in Section 17 of this Agreement,
Licensee shall cause every third party manufacturer, subcontractor, supplier,
distributor, transporter, or other similar relationship, that has access to any
Confidential Information, or the Licensed Products themselves, to acknowledge by
signature the statements set forth upon “Exhibit O.” Within thirty (30) days of
establishing a new relationship with such a third party, Licensee shall provide
Licensor this properly executed document along with any agreements, such as a
Supplier Agreement, that may be necessary at that time.

 

 

 

14.Payments

 

14.1.All royalty payments required under the provisions of this Agreement are
payable by wire transfer as follows:

 

SunTrust Bank

25 Park Place

Atlanta Georgia

Swift: SNTRUS3AXXX

ABA number: 061000104

Account Name: Oxford Industries, Inc

Account Number: 1000004189469

 

The parties agree that Licensor may change these instructions from time to time
by providing written notice to Licensee in accordance with Section 15.

 

14.2.All references to dollars in this Agreement shall, except as otherwise
expressly provided herein, mean U.S. dollars. All royalties due hereunder shall
be paid in U.S. dollars. Licensee shall deduct any required withholding taxes
from all royalties due to Licensor pursuant to this Agreement and shall promptly
provide Licensor with such documentation as may be necessary to reflect all
taxes withheld or otherwise paid on Licensor’s behalf so as to enable Licensor
to claim any tax credit for income tax purposes it may be entitled to in respect
of any tax paid in the Territory upon Licensor’s royalties, whether imposed by
withholding or otherwise.

 

15.Notices & Other Communications

 

All reports, approvals, requests, demands, notices and other communications
required or permitted by this Agreement shall be in writing and signed by a duly
authorized officer or employee of such party. Except as otherwise specifically
required herein, communications shall be duly given if delivered personally, if
mailed (by certified or registered mail, return receipt requested) or if
delivered by nationally-recognized overnight courier or mail service that
requires the addressee to acknowledge, in writing, the receipt thereof, to the
party concerned. Notice may be sent by facsimile transmission, provided receipt
is confirmed and prompt hard-copy follow-up is sent in the manner described
above (for which the date of delivery shall be deemed to be the date of
facsimile transmission).

 

Except as otherwise specifically required herein, all communications to Licensor
shall be sent to:

 

Tommy Bahama Group, Inc.

Attn: Vice President of Licensing

4 Bryant Park

11th Floor

New York, New York 10018

 

with a copy to:

 

Tommy Bahama Group, Inc.

Attn: Legal Department

999 Peachtree Street, N.E.

Ste. 688



Atlanta, Georgia 30309

 

(Copies are not necessary for standard reports, approvals or requests, but are

required for all demands, notices or other communications).



 

 



 

All communications to Licensee shall be sent to:

 

Boomer Holdings Inc.

8670 West Cheyenne Avenue

Las Vegas, Nevada 89129

Attn: Mike Quaid, Chief Operating Officer

 

with a copy to:

 

Rinato Law Firm P.C.

300 Park Avenue

14th Floor

New York, NY 10022

 

(Copies are not necessary for standard reports, approvals or requests, but are

required for all demands, notices or other communications).

 

Either Party may change the address to which notice shall be given to such Party
by providing written notice of such address change in accordance with this
Section 15, provided, that, Licensee shall in all events designate a physical
location within the United States to which notice may be delivered pursuant to
this Agreement.

 

16.Records & Inspection

 

16.1.Licensee shall maintain all third party testing results and certifications
that are required by local, state or federal laws or by this Agreement and
invoices and books of account for the sale of Licensed Products relating to this
Agreement during the Contract Term and for a period of five (5) years following
the Contract Term. Such books of account shall be complete and accurate in
accordance with generally accepted accounting principles in the United States of
America, consistently applied. Licensor, through its representatives, including
its internal and external auditors, shall have the right upon reasonable prior
notice to reasonable inspection of books and records of Licensee relating to
such testing results and certifications and to the sales of all Licensed
Products subject to this Agreement. Licensor hereby agrees that any financial
information regarding sales furnished by Licensee is to be held in confidence.
Acceptance by Licensor of any statement furnished or royalty paid shall not
preclude the Licensor from questioning its correctness and, in the event such
mistakes are discovered, they shall be immediately rectified.

 

16.2.If, upon any examination of Licensee’s books and records pursuant to
Section 16.1 hereof, Licensor shall discover any royalty underpayment by
Licensee, Licensee will make all payments required to be made to correct and
eliminate such underpayment within ten (10) days of Licensor’s demand. In
addition, if said examination reveals a royalty underpayment of two percent (2%)
or more for any royalty period, Licensee will reimburse Licensor for the cost of
said examination within ten (10) days of Licensor’s demand.

 

 

 

16.3.In addition to any other remedy available to Licensor, if any payment due
under this Agreement is delayed for any reason, interest shall accrue and be
payable on such unpaid principal amounts from and after the date on which the
same became due, at a per annum rate equal to (a) the Prime Rate plus two
percent (2%) per annum, or (b) the maximum interest rate permissible under law,
whichever is less.

 

17.Manufacturing, Compliance and Code of Conduct

 

17.1.Licensee shall not, in any manner, authorize or purport to authorize
another to use the TOMMY BAHAMA Marks, except to the extent specifically
provided herein. Notwithstanding the foregoing, Licensee may have the TOMMY
BAHAMA Marks affixed to Licensed Products being manufactured outside the
Territory in which sales are authorized to be made, provided Licensee takes all
necessary precautions to prevent labels, tags and other indicia of the TOMMY
BAHAMA Marks from being used otherwise than in connection with the Licensed
Products. Under no circumstances may Licensee manufacture or have manufactured
Licensed Products in Myanmar and such countries as Licensor shall advise
Licensee are prohibited based on scandals or publicity relating to contaminated
products, or their noncompliance with applicable labor laws and/or Licensor’s
Code of Conduct, as required in the manufacturing agreement (“Supplier
Agreement”), attached hereto as “Exhibit P,” and made a part of this Agreement,
or such other reasons as Licensor shall in its sole discretion determine.

 

17.2.Licensor’s Code of Conduct shall apply to any entity manufacturing, or
otherwise in the line of production of Licensed Products (including the
components thereof) and it is attached hereto as “Addendum 1 to Exhibit P.”
Licensee must ensure that Licensee and all third party manufacturers,
subcontractors and suppliers (“Suppliers”) comply with the terms of the Code of
Conduct as if they were Licensor’s Business Partners and will evidence such
compliance by:

 

(a)Prior to the commencement of the manufacturing of Licensed Products, Licensee
executing, and having all Suppliers execute, the Code of Conduct in the form
attached hereto, retaining such documents in a safe place and providing such
documents immediately to Licensor at its request; and

 

(b)Displaying and having all Suppliers display the Code of Conduct in the
language of the applicable country, in a clearly visible location in Licensee’s
manufacturing facilities (if applicable) and in the manufacturing facilities of
Licensee’s Suppliers, at all times during the Contract Term.

 

17.3.Licensee agrees that prior to the commencement of the manufacturing of
Licensed Products, it will have in effect, to the satisfaction of Licensor, a
program of monitoring manufacturing facilities, whether operated by Licensee or
by Suppliers, that is sufficient to ensure their compliance with the Code of
Conduct and all applicable laws and regulations pertaining to wages, overtime
compensation, benefits, hours, hiring and employment, workplace conditions and
safety, the environment, collective bargaining, and freedom of association, and
that the other products manufactured by a Supplier and the components thereof
are made without the use of child (persons under the age of 15 or younger than
the age for completing compulsory education, if that age is younger than 15),
prison, indentured, exploited, bonded, forced or slave labor. Such compliance
will be evidenced by Licensee, upon execution of this Agreement, by executing
and abiding by the Certification in the form presented on “Addendum 2 to Exhibit
P“ to the Supplier Agreement, as may be amended from time to time, and executing
and abiding by any such other form as may be provided by Licensor from time to
time. If Licensee uses an agent for monitoring Suppliers, then such agent(s)
shall be approved in writing by Licensor. If Licensee already has in place such
agent(s) pursuant to a preexisting contract, then Licensor shall be authorized
to engage its own agent to monitor Licensee’s Suppliers on an as needed basis,
but at least once quarterly, at Licensee’s expense. Additionally, without
notice, Licensor, or its authorized agents, shall have the right to audit all
manufacturing facilities.

 

 



 

17.4.Without limitation of any other requirements pursuant to this Article 17,
Licensee shall comply with all domestic and applicable international laws,
rules, regulations and requirements of any governmental body governing or
otherwise pertaining to the operations of Licensee contemplated under this
Agreement, including, without limitation, as they relate to the manufacture,
import, export, distribution, sale, advertising, marketing or promotion of
Licensed Products. Licensee shall ensure that all Licensed Products shall comply
strictly with all federal, state, local and foreign laws and regulations
(including, without limitation, those of jurisdictions outside of the United
States of America where the applicable Licensed Products are contemplated to be
sold) which pertain to the manufacture, sale and ultimate resale of such
products and items, including, without limitation, all testing, certification,
identification, packaging, content, tagging, labeling, invoicing, safety, wage
and hour, and non-discrimination requirements of applicable laws or regulations.
Licensee agrees to execute and furnish appropriate written guaranties to protect
Licensor as permitted by any such laws, rules and regulations. Prior to
production of any Licensed Products, Licensee shall submit lab test reports
confirming that all products and items comply with applicable product safety
standards and testing requirements (including without limitation the Consumer
Product Safety Improvement Act (known as “CPSIA”), the Federal Trade Commission
requirements, the standards set forth by ASTM international and California’s
Safe Drinking Water and Toxic Enforcement Act of 1986 (known as “Proposition
65”) and other state “right to know” laws). As to CPSIA, Licensee further and
specifically will comply with all mandated third party testing and
certifications, flammability standards and labeling requirements. As to
Proposition 65, Licensee further and specifically certifies that the Licensed
Products will be compliant with Proposition 65 and that its products shall not
contain chemicals (including without limitation lead or cadmium) or other
components that would prohibit or make unlawful the sale or offer for sale of
those products under Proposition 65 or otherwise. In addition, Licensee
covenants and agrees that the Licensed Products will not require any warning
labels other than those affixed to the Licensed Products. Licensee shall comply
with maintaining all of the necessary records required by any and all laws that
relate to the manufacture, import, export, distribution, sale, advertising,
marketing or promotion of Licensed Products as required under Article 16.

 

17.5.Licensee represents and warrants that any Licensed Product introduced or
delivered for introduction into commerce shall be safe for human consumption or
application, if applicable, prepared under sanitary conditions, not adulterated,
and shall comply with all applicable federal, state, international and local
laws and regulations (including, without limitation, those of jurisdictions
outside of the United States of America where the applicable Licensed Products
are contemplated to be sold at retail) governing the introduction or delivery
for introduction into commerce of food or wellness products, including, without
limitation, the Federal Food, Drug and Cosmetic Act and the FDA Food Safety
Modernization Act. Licensee shall maintain sufficient records to substantiate
its full compliance with the representations and warranties set forth in this
Section 17.5. At Licensor’s request, Licensee shall provide to Licensor copies
of any such records.

 

 



 

17.6.Licensee covenants that each Licensed Product, and each ingredient and
component of each Licensed Product, (a) shall comply strictly with all
applicable international, federal, state, local and foreign laws and regulations
(including, without limitation, those of jurisdictions outside of the United
States of America where the applicable Licensed Products are contemplated to be
sold at retail), including those of the U.S. Department of Agriculture and the
U.S. Food and Drug Administration, (b) shall comply strictly with all
international, federal, state, local and foreign laws and regulations
(including, without limitation, those of jurisdictions outside of the United
States of America where the applicable Licensed Products are contemplated to be
sold at retail) which pertain to the manufacture, import, export, distribution,
advertising, marketing, promotion, sale and ultimate resale of such products and
items, including, without limitation, all testing, certification,
identification, packaging, content, tagging, labeling, invoicing, safety, wage
and hour, and non-discrimination requirements of applicable laws or regulations,
and (c) shall conform to the samples approved by Licensor.

 

17.7.Both before and after Licensee introduces or delivers for introduction the
Licensed Products into commerce, Licensee shall follow reasonable and proper
procedures for testing the Licensed Products to ensure that each Licensed
Product complies with all applicable federal, state, international and local
laws and regulations, including but not limited to food and health safety laws
and the final Product Technical Specifications, including, without limitation,
using outside testing agencies as may be requested by Licensor, and providing
testing reports to Licensor as requested. Licensee shall permit Licensor, or its
authorized representative, to (a) inspect each facility for the Licensed
Products not less than once per Contract Year, (b) inspect testing,
manufacturing, and quality control records and procedures for the Licensed
Products, and (c) test the Licensed Products for compliance with food safety and
other applicable federal, state, international and local laws and regulations;
provided, however, that Licensor shall not be required to conduct any such
testing. Licensee agrees to promptly reimburse Licensor for the actual costs of
such testing if the testing yields results that confirm or suggest, in
Licensor’s discretion, that the product is not acceptable for food or health
safety or quality reasons. Licensed Products not manufactured, packaged or
distributed in accordance with applicable federal, state, international and
local laws and regulations or the final Product Technical Specifications shall
be deemed unapproved, even if previously approved by Licensor, and shall not be
shipped unless and until they have been brought into full compliance.

 

17.8.Without limiting the other provisions of this Article 17, Licensee
covenants that all Licensed Products shall comply with all applicable food and
health safety standards, including, as applicable and by way of example, Good
Manufacturing Practices (“GMPs”), Sanitation Standard Operating Procedures
(“SSOPs”), and Good Agricultural Practices. Licensee acknowledges that Licensor
is relying on Licensee’s commitment to enforce the GMPs and other applicable
food and health safety standards with respect to its facilities. Licensee agrees
to investigate any claimed or observed violations of such standards, and if it
finds there have been violations of such standards, or failures in process or
raw material control that may impact on the safety, integrity, legality or
quality of the Licensed Product, Licensee agrees to give immediate written
notice to Licensor. If requested by Licensor, Licensee shall advise the public
and others that Licensee’s facilities are contractually responsible to Licensee
for adherence to the GMPs (including an audit program measured against the GMPs)
and other applicable food safety standards and individual product management via
the Product Technical Specifications, and that Licensor has, in good faith,
relied upon Licensee to assure compliance with such food and health safety and
quality standards.

 

 



 

17.9.Notwithstanding anything in this Agreement to the contrary, Licensee is
solely responsible for ensuring that the Licensed Products comply with all
federal, state, international and local laws and regulations and the final
Product Technical Specifications, are safe for human consumption or application,
are prepared under sanitary conditions, are not adulterated or misbranded, and
that proper testing, inspection, and quality control procedures have been
undertaken by Licensee and/or its facilities to ensure compliance with each of
the foregoing. Approvals given by Licensor under this Agreement, whether
creative or of the final Product Technical Specifications, shall in no way
lessen or mitigate Licensee’s full and complete responsibility for the quality
and safety of the Licensed Products, nor shall such approvals constitute or
imply any opinion by Licensor that the approved Licensed Product(s) comply with
applicable federal, state, international and local laws and regulations.

 

17.10.Licensee covenants that the Licensed Products shall not be misbranded and
that all statements made in labeling, including the product identity statement,
the net quantity of contents statement, the ingredient list, the nutritional
declaration, any Descriptors, and any country of origin statement, shall comply
with all applicable federal, state, international and local laws and regulations
(including, without limitation, those of jurisdictions outside of the United
States of America where the applicable Licensed Products are contemplated to be
sold at retail). Without limitation of the foregoing, Licensee shall be solely
responsible for ensuring that the Licensed Products are properly labeled and
that any Descriptors (explicit or implied) are (a) not in any way false or
misleading, (b) comply with claim criteria as established by applicable federal,
state, international and local laws and regulations (including, without
limitation, those of jurisdictions outside of the United States of America where
the applicable Licensed Products are contemplated to be sold at retail), and (c)
are accompanied by any disclosure or explanatory statements required by
applicable federal, state, international and local laws and regulations.
Licensee shall maintain sufficient records to substantiate all labeling
statements on the Licensed Product packaging or containers. At Licensor’s
request, Licensee shall provide to Licensor, or its authorized representative,
copies of any such records.

 

17.11.All Licensed Products packaged by Licensee shall be code dated to permit
the calculation of the date when the Licensed Product should be removed from
retail stores due to age. Without limitation of the foregoing, Licensee shall
list, on all Licensed Product packaging or containers, the “best before” (or
equivalent language) date, the name, place of business and, whenever possible, a
toll-free telephone number of the manufacturer, packer or distributor of the
Licensed Product so that the consumer can identify an appropriate contact for
the Licensed Product. If the name of the entity given is not the actual
manufacturer of the Licensed Product, then the entity name must be accompanied
by a qualifying phrase which states the entity’s relationship to the Licensed
Product. Licensor shall not be listed as the manufacturer, packer or distributor
of any of the Licensed Products.

 

 

 

17.12.Licensee shall immediately notify Licensor if at any time Licensee
reasonably determines or knows or should know that any Licensed Products are or
may be contaminated or adulterated, misbranded, defective, pose a health risk or
are not or may not be in compliance with applicable federal, state,
international or local laws or regulations (any such products, “Defective
Products”). In addition, each of Licensee and Licensor shall promptly notify the
other party in the event of any governmental or regulatory inquiry,
investigation or action with respect to any Licensed Products. In the event of a
Defective Product, Licensee shall immediately stop distribution of such
Defective Product and any other Licensed Products manufactured in the same
facility as the Defective Product. Licensee shall also take such action as is
required by applicable federal, state, international and local laws and
regulations or as may be otherwise deemed appropriate by Licensor, including
without limitation, notifying the appropriate regulatory agency in the country
in which the Defective Product is being manufactured or sold to consumers (any
such regulatory agency, a “Regulatory Agency”). Licensee shall take such actions
as the notified Regulatory Agency shall require, including without limitation,
(a) notifying the public of such Defective Product through recall notice, safety
alert or other means, (b) retrieving, recalling or withdrawing the Defective
Product from retailers and consumers, (c) destroying and/or replacing the
Defective Product, and (d) refunding sums paid and expenses incurred by
consumers and others by reason of the notification, recall or market withdrawal
(all such actions being referred to collectively as the “Corrective Action”). In
the event Licensee is not required to notify the Regulatory Authority or, in the
event notification has taken place, but there is no direction given by the
Regulatory Authority, Licensee shall discuss in good faith with Licensor the
steps to be taken, and shall take such steps as Licensor, in its reasonable
discretion, shall direct. Except as otherwise required by applicable laws and
regulations, Licensee shall not issue any public statement, communication or
notification regarding a Defective Product, or any Corrective Action undertaken
in relation thereto, without Licensor’s prior written approval. Furthermore, if
any such public statements, communications or notifications are approved and
made, Licensee shall provide Licensor with contemporaneous copies of any
correspondence and communications related thereto (e.g. responses, third party
replies or comments, follow up communications, emails, etc.). Licensee shall
provide Licensor with regular and timely information regarding the Defective
Product, including without limitation, the status of any investigations and
contemporaneous copies of any correspondence and/or communications with the
Regulatory Agency. Notwithstanding anything to the contrary, Licensor reserves
the right to notify the relevant Regulatory Agency about the Defective Product
itself in the event Licensor deems it prudent to do so. Licensee shall promptly
reimburse Licensor for all reasonable expenses paid or incurred by Licensor by
reason of, or in connection with, such notification, including, without
limitation, all Corrective Action expenses. If Licensee does not have the
capability or resources to implement and manage the Corrective Action in an
effective and legally compliant manner, Licensee shall, at its sole cost and
expense, retain a third party with the requisite capability and resources to do
so. Licensee shall consult with Licensor on a regular and frequent basis and
otherwise cooperate in good faith with Licensor in connection with any Defective
Product situation. The costs and expense of any recall or withdrawal of Licensed
Products shall be paid by Licensee.

 

17.13.During the Contract Term, upon request, Licensee shall provide Licensor
with a written monthly report (e.g. a “trend report”) detailing all trends of
consumer complaints received within the previous month either (a) relating to
the health or safety of Licensed Products or (b) being of the type that a
prudent company in Licensee’s line of business would normally investigate with
respect to any other similar consumer products produced and/or sold. Without
limiting the foregoing, Licensee shall also notify the Licensor by telephone
(with prompt hard-copy follow-up in accordance with Article 15) as soon as
reasonably possible, and in all circumstances within twenty-four (24) hours,
upon receipt of any (i) consumer complaint alleging that a Licensed Product is
connected to any illness, injury or death of a human being or animal; (ii)
product liability claim made or legal action filed; or (iii) communication from
Licensee to, or received by Licensee from, any Regulatory Agency regarding an
actual or potential issue of non-compliance with applicable food regulatory laws
or regulations or if Licensee has any reason (other than as specified in clauses
(i) through (iii) above) to believe that a Licensed Product may be a Defective
Product, including but not limited to a situation in which Licensed Products are
manufactured in the same facility as products (other than Licensed Products)
that are subject to a recall. In all such cases, Licensee agrees to immediately
discuss in good faith with Licensor the nature of the complaint and what
additional steps are necessary to further investigate the matter.

 

 



 

17.14.All of Licensee’s third party manufacturing agreements must conform with
the Supplier Agreement, attached hereto as “Exhibit P“ and made a part hereof,
as may be amended from time to time by Licensor. Within thirty (30) days after
establishing a new arrangement with a Supplier, Licensee must inspect each
Supplier and provide approval, signed by an authorized employee or agent of
Licensee that such Supplier is in compliance with Section 17.1, and will obtain
and immediately provide to Licensor, the properly executed Supplier Agreement
from each Supplier, and/or such other forms as may be provided by Licensor from
time to time. Within thirty (30) days after establishing a new arrangement with
a Supplier, Licensee shall obtain and provide to Licensor, the signature of an
authorized representative from each Supplier on a Certification in the form set
forth in “Addendum 2 to Exhibit P“ or such other form as may be provided by
Licensor from time to time. In the event Licensee has knowledge of, has reason
to believe, or should have reason to know that any Supplier is in breach of the
Supplier Agreement and/or Certification, as the case may be, Licensee must
immediately notify Licensor and Licensee shall, at its sole expense, take
immediate action to rectify such breach, including, where Licensor deems it
necessary, immediate termination of its relationship with such Supplier. If
Licensee fails to take immediate action or such action is not successful,
Licensee will assign its rights to proceed against any such Supplier to Licensor
and Licensor will, at Licensee’s sole expense, have the right to pursue all
available remedies to protect its rights. Notwithstanding the foregoing,
Licensee acknowledges that it will remain primarily liable and completely
obligated under all of the provisions of this Agreement in respect of the
production of Licensed Products hereunder. Further, such Licensee failure shall
be grounds for termination of this Agreement.

 

17.15.Without limitation of the other requirements pursuant to this Article 17,
with respect to all Licensed Products manufactured, produced and/or sold by or
on behalf of Licensee, Licensee shall, and shall use all commercially reasonable
efforts to ensure that all of its Suppliers, comply with the terms of the “Tommy
Bahama Quality Control and Brand Compliance Standards,” attached hereto as
“Exhibit N” and made a part hereof, and, with respect to sales of Licensed
Products sold to TB Stores and/or TB E-Commerce, such other compliance standards
and guidelines communicated from time to time by Licensor applicable to vendors
or suppliers to TB Stores and/or TB E-Commerce.

 

 



 

17.16.In addition to all other reports required by this Agreement, in order to
maintain Licensor’s high standard of quality control and to ensure that
appropriate measures are taken against counterfeiting, Licensee shall provide a
report to Licensor upon request with all of the following information:

 

a.The name and address of each Supplier, including a contact person’s name;

b.The type of Licensed Products manufactured by each Supplier;

c.The quantity of Licensed Products to be manufactured by each Supplier;

d.The type of components provided by each Supplier; and

e.Any other relevant information regarding all such entities, as requested by
Licensor.

 

18.Assignment, Changes of Control

 

18.1.The license and rights granted to Licensee hereunder are personal in
nature, and Licensee may not and shall not sell, transfer, lease, pledge,
sublicense or assign this Agreement or its rights and/or interest hereunder, or
any part hereof, whether by operation of law or otherwise, including without
limitation the granting of any security interest or lien on the Licensed
Products, without the prior written consent of Licensor, which consent may be
withheld by Licensor in its sole discretion. Any such attempted sale, transfer,
lease, sublicense or assignment shall, in Licensor’s sole discretion, result in
the immediate termination of this Agreement.

 

18.2.A(n) (i) sale, assignment or other transfer, in a single transaction or a
series of related transactions, of more than twenty-five percent (25%) of the
assets of Licensee (other than sales of inventory in the ordinary course of
business), as determined by the fair market value of Licensee’s assets as of any
date of such sale, assignment or transfer, (ii) change in the control of
Licensee (meaning any transaction or series of transactions pursuant to which
the ultimate holders of the outstanding voting stock of Licensee immediately
prior to such transaction(s) ultimately hold less than seventy-five percent
(75%) of the voting stock of Licensee), (iii) merger or consolidation of
Licensee with one or more corporations or other entities as a result of which
the ultimate holders of the outstanding voting stock of Licensee immediately
prior to such merger or consolidation ultimately hold less than seventy-five
percent (75%) of the voting stock of the surviving or resulting corporation or
other entity (any transaction contemplated pursuant to clauses (i) through (iii)
above, a “Change of Control”), or (iv) approval by the holders of the
outstanding voting stock of Licensee to liquidate or dissolve Licensee shall, in
each instance, be deemed an assignment of Licensee’s rights and interests under
this Agreement..

 

18.3.Licensor shall have a complete and unrestricted right to sell, transfer,
lease or assign its rights and interests in this Agreement or any portion hereof
to any domestic or foreign corporation or other business entity, provided, that
such transferee agrees to be bound by all of the terms hereof. In the event that
Licensor shall sell, transfer, lease or assign its rights and interests in this
Agreement, Licensor shall notify Licensee of such event.

 

19.Termination

 

 

 

19.1.This Agreement may be terminated by Licensor immediately upon the
occurrence of any of the following events:

 

(a)If Licensee fails to pay any royalty or other amount due hereunder to
Licensor and such breach continues for a period of five (5) days following
written notice thereof;

 

(b)If Licensee makes any unauthorized assertion of rights in the TOMMY BAHAMA
Marks which is inconsistent with the Licensee’s interest in the TOMMY BAHAMA
Marks;

 

(c)If Licensee attempts to or actually sells, transfers, leases, pledges,
sublicenses, assigns (including, without limitation, a deemed assignment under
Section 18.2 above) or otherwise encumbers or disposes of this Agreement or any
of Licensee’s rights or obligations hereunder;

 

(d)If Licensor or any Affiliate of Licensor terminates any other agreement to
which Licensor or such Licensor Affiliate, on the one hand, and Licensee or any
Affiliate of Licensee, on the other hand, are parties due to a breach thereof by
Licensee or such Licensee Affiliate;

 

(e)If there is any other change in the control or the management of Licensee
other than as listed in Section 18.2 above;

 

(f)If Licensee is dissolved or merged into another entity, whereby Licensee is
not the surviving entity;

 

(g)If Licensee fails to offer Licensed Products for sale for a period of twenty
(20) consecutive days;

 

(h)If Licensee exceeds the percentage of allowable deductions, allowances, or
credits under the definition of Net Sales (provided, however, that Licensee is
allowed a one-time excess of the percentages of allowable deductions,
allowances, or credits as defined in Net Sales, which must be cured within five
(5) days from the date of discovery of the breach);

 

(i)If the insurance coverage required by this Agreement should lapse, is
canceled or diminished for any reason and Licensee fails to cure same within ten
(10) days after the insurer’s notice thereof to Licensee or Licensor;

 

(j)If Licensee ceases to engage in its business; or

 

(k)If Licensee fails to perform or fulfill any other material obligation
required to be performed or fulfilled by it, in the time and manner herein
provided, and if such default shall continue for thirty (30) days after receipt
of written notice thereof.

 

In addition to and not in limitation of any of Licensor’s remedies for any event
of default set forth in this section, after one breach by Licensee of the same
provision of this Agreement occurring within a ninety (90) day period, for which
Licensee has been given notice and an opportunity to cure (if any) as provided
herein, Licensor may also immediately terminate this Agreement upon any
subsequent breach of the same provision within such ninety (90) day period
without providing notice of breach or opportunity to cure.

 

 



 

Licensor’s rights to terminate this Agreement pursuant to this Section 19.1
shall be in addition to, and shall not be prejudicial to, any right or remedies,
at law or in equity, which Licensor may have on account of Licensee’s breach of
this Agreement.

 

19.2.This Agreement may be terminated by Licensee if Licensor fails to perform
or fulfill any material obligation required to be performed or fulfilled by it,
in the time and manner herein provided, and if such default shall continue for
thirty (30) days after receipt of written notice thereof.

 

19.3.Upon expiration or termination of this Agreement, Licensee shall
immediately cease the manufacture of Licensed Products, with the understanding
that work in process may be completed, and shall not thereafter use TOMMY BAHAMA
Marks on the Licensed Products or on any promotional and packaging materials,
labels, literature, stationary or other items bearing the TOMMY BAHAMA Marks;
provided, however, in the event of the expiration or termination of this
Agreement, Licensee shall have the Sell-Off Period to dispose of its inventory
of Licensed Products in stock as of the Termination Date or Expiration Date,
whichever applies, and any finished goods resulting from the completion of work
in process (to the extent consistent with the information supplied to Licensor
pursuant to clauses (a) and (b) below) that exist at the Termination Date or
Expiration Date, whichever applies, on a non-exclusive basis, provided:

 

(a)Six months prior to the Expiration Date, Licensee shall furnish Licensor with
(i) a written statement stating the quantity of on hand and in process inventory
of Licensed Product it has in stock, (ii) copies of all unfulfilled purchase
orders placed with Suppliers for Licensed Products, including with respect to
any in process inventory, (iii) a schedule listing all customer orders for
Licensed Products to be fulfilled for the duration of the Contract Term,
including the Sell-Off Period, setting forth the customer, style, quantity and
proposed sales price of the Licensed Products, (iv) copies of all unfulfilled
customer purchase orders for Licensed Products, and (v) such other information
as Licensor may reasonably request;

 

(b)Not later than sixty (60) days before the Expiration Date or within ten (10)
days after the Termination Date of this Agreement, Licensee shall provide
Licensor with (i) a statement indicating the number and description of Licensed
Products which it has on hand, or is in the process of manufacturing, as of the
date of expiration or termination, (ii) a schedule listing all customer orders
for Licensed Products proposed to be fulfilled, subject to Licensor’s rights
pursuant to Section 19.3(c) below, during the Sell-Off Period, setting forth the
customer, style, quantity and proposed sales price of the Licensed Products, and
(iii) such other information as Licensor may reasonably request;

 

(c)Licensor shall have the option of conducting a physical inventory in order to
ascertain or verify such inventory and/or statement and Licensor shall have the
right in its sole discretion to purchase all or any portion of such inventory at
the cost of the inventory or its market value, whichever is lower. In the event
Licensor purchases all of such inventory, Licensee shall forfeit its rights
hereunder to dispose of such inventory during the Sell-Off Period;

 

 

 

(d)Licensee shall provide Licensor with a monthly inventory report during the
Sell-Off Period;

 

(e)The quantity of Licensed Products in stock on the Termination Date or
Expiration Date is not in excess of a reasonable quantity based upon Licensee’s
selling history of Licensed Products during the prior six months;

 

(f)Such Licensed Products conform to the samples previously approved in
accordance with this Agreement;

 

(g)Licensee shall not then be in breach of any payment obligations or other
provisions of this Agreement;

 

(h)All royalties, with respect to such Sell-Off Period, shall be reported and
paid on a monthly basis on a form substantially similar to the Quarterly Royalty
Statements on “Exhibit K,” and shall be paid monthly based on Licensee’s actual
sales of Licensed Product during the Sell-Off Period and said royalties shall
not be credited against any Guaranteed Royalty obligations;

 

(i)All sales of Licensed Products during the Sell-Off Period are subject to the
provisions of this Agreement;

 

(j)Licensee shall not sell Licensed Products to jobbers, wholesalers, or any
entity which does not resell directly to consumers;

 

(k)The Licensor may itself use or license the use of TOMMY BAHAMA Marks in any
manner; and

 

(l)Licensee does not expressly refuse to partake in the Sell-Off Period at the
time that such Sell-Off Period is granted; which, if such is the case, means
that Licensee is deemed to be in Sell-Off Period for the full period granted
hereunder

 

19.4.Notwithstanding anything to the contrary, upon the occurrence of any Change
of Control or offering of equity securities registered under the Securities Act
of 1933, Licensee agrees to pay to Licensor an amount equal to two percent (2%)
of the transaction enterprise value of Licensee and all other Affiliates of
Licensee whose equity and/or assets are affected by the transaction resulting in
the Change of Control or offering (the “Change of Control Fee”). For purposes of
this Section 19.4, “transaction enterprise value” shall mean the gross market
value of Licensee and all applicable Affiliates (inclusive of debt and equity)
based on the purchase price paid or payable (including assumed liabilities and
fair value of contingent considerations) in respect of the Change of Control
transaction or offering. The Change of Control Fee shall be fully earned and due
and payable in full upon the occurrence of a Change of Control and shall not be
refundable in whole or in part. In no event shall the Change of Control or
payment of, or obligation to pay, the Change of Control Fee affect or otherwise
reduce Licensee’s obligations pursuant to this Agreement, all of which shall
remain in full force and effect.

 

19.5.Licensee shall remove and return to Licensor all TOMMY BAHAMA Marks
including labels and promotional and packaging material from any Licensed
Product remaining in its inventory six (6) months after the date of termination
or expiration of this Agreement. In the event following the termination or
expiration of this Agreement any Licensed Products do not conform to the samples
submitted in accordance with Section 4, Licensee shall immediately remove all
TOMMY BAHAMA Marks, including labels and promotional and packaging materials
from the Licensed Products.

 

 



 

19.6.Upon expiration or termination of this Agreement, Licensor shall be
entitled to all royalties due as of the date of expiration or termination.

 

19.7.Within ten (10) days after expiration or termination, Licensee shall
deliver and return to Licensor any and all documents embodying Licensor’s
Confidential Information.

 

19.8.Neither the expiration nor earlier termination of this Agreement due to
causes imputable to Licensee shall relieve Licensee from its duty of
nondisclosure provided herein, or from obligations for payments then due or
accrued hereunder, or for any damage caused to Licensor.

 

19.9.Upon termination or expiration of this Agreement, all rights granted herein
shall revert to Licensor, which may license others to use the TOMMY BAHAMA Marks
in any way whatsoever. Licensee shall, thereafter, refrain from all further use
of TOMMY BAHAMA Marks other than to sell-off remaining inventory during the
Sell-Off Period, to the extent permitted by, and in accordance with, this
Agreement.

 

19.10.In the event of termination or, upon the occurrence of a breach by
Licensee, Licensee shall pay to Licensor any royalties then owed to it pursuant
to this Agreement, the total Guaranteed Royalty amounts remaining unpaid for the
balance of the Contract Term, as well as an amount equal to any other actual
damages Licensor may have suffered on account of such termination or the acts or
omissions from which termination resulted.

 

19.11.Licensor shall have and hereby reserves all rights and remedies which it
has, or which are granted to it by operation of law, to enjoin the unlawful or
unauthorized use of the TOMMY BAHAMA Marks, to collect royalties payable by
Licensee pursuant to this Agreement and to be compensated for damages for breach
of this Agreement.

 

19.12.Bankruptcy.

 

(a)If Licensee shall become insolvent, as such term is commonly understood under
either the U.S. Bankruptcy Code or the Uniform Commercial Code of the State of
New York, or shall make an assignment for the benefit of creditors, or files for
any relief under any bankruptcy law or regulation in any jurisdiction or place,
including, without limitation, the Bankruptcy Code, or shall make an assignment
for the benefit of creditors, or if Licensee shall be made a defendant in any
proceeding under bankruptcy, insolvency, reorganization or receivership law,
other than an involuntary bankruptcy which is not stayed or discharged within
ninety (90) days, or if Licensee shall be adjudged bankrupt, or if a receiver or
trustee for the property of Licensee shall be appointed, this Agreement shall
hereupon terminate at the option of Licensor.

 

(b)The parties hereby agree and intend that this Agreement is an executory
contract governed by Section 365 of the Bankruptcy Code.

 

 

 

(c)In the event of Licensee’s bankruptcy, the parties intend that all royalties
payable under this Agreement following the commencement of a bankruptcy case
shall be deemed administrative priority claims under the Bankruptcy Code because
the parties recognize and agree that the bankruptcy estate’s enjoyment of this
Agreement will (i) provide a material benefit to the bankruptcy estate during
its reorganization and (ii) deny Licensor the benefit of the exploitation of the
rights through alternate means during the bankruptcy reorganization.

 

(d)The parties acknowledge and agree that any delay in the decision of a
debtor-in-possession or trustee of the bankruptcy estate to assume or reject
this Agreement (the “Decision Period”) materially harms Licensor by interfering
with Licensor’s ability to alternatively exploit the rights granted under this
Agreement during a Decision Period of uncertain duration. The parties recognize
that arranging appropriate alternative exploitation of the TOMMY BAHAMA Marks is
a time consuming and expensive process and that it is unreasonable for Licensor
to endure a Decision Period of extended uncertainty. Therefore, the parties
agree that the Decision Period shall not exceed sixty (60) days.

 

(e)Licensor, in its interest to safeguard its valuable interests (including,
without limitation, its intellectual property rights in the TOMMY BAHAMA Marks),
has relied on the particular skill and knowledge base of Licensee. Therefore,
the parties acknowledge and agree that in a bankruptcy context this Agreement is
a license of the type described by Section 365(c)(1) of the Bankruptcy Code and
may not be assigned without the prior written consent of Licensor.

 

20.Indemnity and Disclaimer

 

20.1.Licensor hereby agrees to defend, indemnify and hold the Licensee and/or
any of its Affiliates, officers, directors, employees, and/or agents
(“Indemnitees”) harmless against any and all legitimate bona fide claims,
demands, causes of action and judgments of any third parties arising solely out
of the use of the TOMMY BAHAMA Marks by the Licensee in accordance with this
Agreement, or any material breach of any representation or warranty made by
Licensor hereunder, provided that the Licensee shall give notice to the Licensor
within ten (10) days after notification of each such claim, demand, cause of
action or judgment. With respect to the foregoing indemnity, the Licensor agrees
to defend and hold the Licensee harmless including, but not limited to,
reasonable attorney’s fees, expert fees and court costs. The Licensor shall have
the right to undertake and conduct the defense of any cause of action so brought
and handle any such claim or demand with attorneys of its own selection.
Notwithstanding anything stated in this paragraph, Licensor has no duty to
defend, indemnify or otherwise hold harmless Indemnitees in the event the
claims, demands, causes of action and judgments of any third parties are caused
by Licensee’s breach of this Agreement or any negligence on the part of the
Licensee and/or any of the Indemnitees. The provisions of this section and
Licensor’s obligations hereunder shall survive the expiration or termination of
this Agreement.

 

20.2.Licensee hereby agrees to defend, indemnify and hold the Licensor and/or
any of its Affiliates, officers, directors, employees and/or agents harmless
against any and all claims, demands, causes of action and judgments arising out
of Licensee’s manufacture, distribution, shipment, advertising, promotion,
offering for sale and/or sale of Licensed Products, including without limitation
any costs or expenses incurred by Licensor in connection with a Corrective
Action or Defective Product or a retrieval, recall or withdrawal of any Licensed
Products, and/or the promotional and packaging material depicting such TOMMY
BAHAMA Marks or relating to any breach by Licensee of this Agreement (or a
claimant’s allegation of facts that, if true, would constitute such a breach)
provided that the Licensor shall give notice to the Licensee within ten (10)
days after notification of each such claim, demand, cause of action or judgment
(provided that Licensor’s failure to timely provide such notice will relieve
Licensee of its indemnification obligations only if and to the extent that such
failure prejudices the Licensee’s ability to defend the claims). With respect to
the foregoing indemnity, the Licensee agrees to defend and hold the Licensor
harmless at no cost or expense to the Licensor whatsoever including, but not
limited to, reasonable attorney’s fees, expert fees and court costs. The
provisions of this section and Licensee’s obligations hereunder shall survive
the expiration or termination of this Agreement.

 

 



 

20.3.Any indemnified party pursuant to this Article 20 may employ counsel at its
own expense to assist it with respect to any such claim for which
indemnification is sought; provided, however, that if such counsel is necessary
because the indemnifying party does not assume control, the indemnifying party
will bear the expense of such counsel. The indemnified party shall have no
authority to settle any claim on behalf of the indemnifying party. The
indemnifying party may not enter into any compromise or settlement without the
prior written consent of the indemnified party except where such compromise or
settlement provides solely for the payment of money that the indemnifying party
will fully fund.

 

20.4.The expressed warranties of Licensor, if any, contained in this Agreement
are in lieu of all other warranties, guarantees, promises, affirmations or
representations, express or implied, which could be deemed applicable to this
license and to the Licensed Products manufactured, used or sold hereunder.
Licensor makes no expressed warranties and no implied warranties as to the
merchantability, fitness for any particular purpose or use or otherwise, of the
Licensed Products other than those which may be expressly set forth in this
Agreement. Licensee hereby waives all other warranties, guarantees, conditions
and liabilities, expressed or implied, arising by law or otherwise.

 

21.Insurance & Loss

 

21.1.Licensee shall maintain, at its sole expense, the following insurance
coverage, with a financially sound insurance company having an A.M. Best Rating
of A-(VI) or better, throughout the Contract Term and for a period of three (3)
years after its expiration or termination: (i) worker’s compensation,
occupational disease, employer’s liability (with limits of not less than $1
million for bodily injury by accident for each accident, and $1 million for
bodily injury by disease for each employee), disability benefit and other
similar insurance required under laws of the state that apply to the activities
to be performed by Licensee under this Agreement; (ii) commercial general
liability insurance including products liability, blanket contractual liability,
personal injury and advertising liability coverage with a combined single limit
of $5 million per occurrence for bodily injury, including death and property
damage; (iii) comprehensive automotive liability insurance for both owned and
non-owned vehicles used by Licensee either on or away from premises with a
combined single limit of $1 million per occurrence for bodily injury, including
death and property damage; and (iv) umbrella excess liability insurance, with a
combined single limit of $2 million per occurrence for bodily injury, including
death and property damage.

 

 

 

21.2.Licensee shall ensure that OXFORD INDUSTRIES, INC., its subsidiaries
(including TOMMY BAHAMA GROUP, INC.), divisions, joint ventures, directors,
officers, employees, agents and assigns, shall be named as additional insureds
with respect to the insurance described in clause (ii) through (iv) of Section
21.1. Licensee shall, within ten (10) days after execution of this Agreement,
deliver to Licensor a certificate of such insurance from the insurance carriers,
describing the scope of coverage and the limits of liability, naming the
additional insureds required by this Section 21 and providing that the policy
may not be canceled or amended without at least thirty (30) days prior written
notice to Licensor.

 

21.3.Regardless of any limited liability associated with Section 23 of this
Agreement, in the event of partial loss or destruction of any Licensed Products
due to an unanticipated event such as, but not limited to, fire, water damage,
vandalism, or transport mishap, Licensee must gain approval from Licensor, in
writing, before any methods of salvage or destruction of the Licensed Products
are used. Under no circumstances will Licensee’s insurance carrier be in a
position to control the disposition or disposal of such products. Any salvage
activity that could diminish the reputation or integrity of the TOMMY BAHAMA
Marks and/or the Licensor’s reputation for superior quality shall be prohibited.

 

22.Joint Venture

 

This Agreement does not create an agency, partnership, franchise, or joint
venture. Nothing herein contained shall be so construed as constituting Licensee
an agent of or authorizing Licensee to incur financial obligations on Licensor’s
behalf without Licensor’s authorization in writing, except as specifically
stated herein.

 

23.Force Majeure

 

Neither party shall be liable to the other for any loss, injury, delay or damage
whatsoever suffered or incurred by the other party due to causes beyond such
party’s control, including but not limited to, acts of God, strikes or other
labor disturbances or third parties, war, sabotage, and any other cause or
causes, whether similar or dissimilar to those herein specified, which cannot be
controlled by such party. Notwithstanding the foregoing, the provisions of this
Section 23 shall at no time operate to excuse Licensee from any payment
obligations required by the terms of this Agreement when the same are due.

 

24.Choice of Law & Forum

 

24.1.This Agreement has been negotiated, prepared, executed and delivered in
several jurisdictions, including the State of New York, United States of
America. Accordingly, in order to establish with certainty that this Agreement
will be governed by one body of well-developed commercial law, the parties
hereto have expressly agreed that this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, applicable to
contracts executed and fully to be performed therein, to the exclusion of any
other applicable body of governing law including, without limitation, the United
Nations Convention on Contracts for the International Sale of Goods.

 

24.2.The parties hereby consent to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any of the
courts of the State of New York in any dispute arising under this Agreement.
Licensee further agrees that service of process in any action, suit or
proceeding brought by Licensor shall be effective if in writing and delivered in
person or sent as provided in Section 15.

 

 



 

25.Waiver

 

25.1.The failure of either party at any time or times to demand strict
performance by the other of any of the terms, covenants or conditions set forth
herein shall not be construed as a continuing waiver or relinquishment of said
rights or of any other right hereunder, and each party may at any time demand
strict and complete performance by the other of any of the terms, covenants or
conditions set forth herein.

 

25.2.In the event that Licensee shall seek the approval by, or consent of,
Licensor and Licensor shall fail to give such consent or approval, Licensee
shall not be entitled to any damages for withholding or delay of such approval
or consent by Licensor, it being intended that Licensee’s sole remedy shall be
an action for injunction or specific performance.

 

26.Validity

 

In the event that any one or more provisions or terms contained in this
Agreement are found invalid or unenforceable, the validity or enforceability of
this Agreement as a whole or of any remaining provisions or terms contained
herein shall not in any way be affected or impaired.

 

27.Entire Agreement

 

27.1.This Agreement is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement and the license granted
herein shall be binding upon and inure to the benefit of the parties and their
respective successors, permitted assignees, heirs, executors and personal
representatives.

 

27.2.The making, execution, and delivery of this Agreement has not been induced
by any representations, statements or warranties, other than those expressly set
forth herein. All the terms of this Agreement are herein set forth and neither
this Agreement or any part hereof may be waived, modified, supplemented, or
otherwise altered, unless by a writing signed by an officer of each party.

 

28.Reservation of Rights

 

Any right not specifically granted herein to Licensee is expressly reserved by
Licensor.

 

29.Exhibits

 

All Exhibits are incorporated into this Agreement and may be revised by Licensor
at any time, subject to the consent of Licensee to any substantive change in the
performance required from Licensee.

 

30.Survival

 

The obligations contained in Sections 12, 13, 16, 19, 20, and 21 herein shall
survive any termination or expiration of this Agreement.

 

31.Intentionally Omitted.

 

32.Interpretation

 

The headings of the sections of this Agreement are for convenience only and in
no way limit or affect the terms or conditions of this Agreement.

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

TOMMY BAHAMA GROUP, INC.  

 

By: ______________________

 

Name: ___________________

 

Title: _____________________

 

 

BOOMER HOLDINGS INC.

 

 

By: _____________________

 

Name: __________________

 

Title: ___________________

 

 

 

Exhibit A

 

Authorized Licensed Trademarks

 

 

 

 

Trademark Type Tommy Bahama®

Word Mark

 

 

[image_001.gif] Logo

 

 

Exhibit B

 

Authorized Licensed Products and Territory

 

 

Products**:

 

tinctures, gummies (am energy, daytime & nighttime), oil extract capsules, pain
roll-on’s, freeze rub, sun screen, sun burn gel, mist sprays, lip balm, massage
oils†, and pet treats, all of which contains a compound comprised of hemp seed
oil extract and/or other natural ingredients*

 

†Notwithstanding anything to the contrary, it is understood and agreed that
Licensee’s rights with respect to the manufacture, distribution, marketing
and/or sale of massage oils under the TOMMY BAHAMA Marks shall be on a
non-exclusive basis.

 

*Notwithstanding anything to the contrary, in no event shall Licensee
manufacture, produce, distribute, market or sell any Licensed Products
containing or purporting to contain any CBD, THC, CBN or other cannabis- or
marijuana-related extracts or components.

 

 

Territory**:

 

United States of America, including its territories and possessions

 

 

 

 

**Subject to Section 2.6, Licensee may, from time to time, propose to expand the
categories of Licensed Products and/or jurisdictions within the Territory for
Licensor’s consideration. Any such proposal shall be accompanied by a business
plan setting forth the proposed endeavor, including details and timing. In no
event shall Licensee manufacture, produce, distribute, market or sell any
products bearing the TOMMY BAHAMA Marks not expressly included in the categories
of “Products” described above nor shall Licensee sell any products bearing the
TOMMY BAHAMA Marks outside the jurisdictions set forth under “Territory” above,
without the prior written approval of Licensor. Licensor agrees to consider any
such proposal in good faith, it being understood, agreed and acknowledged that
any Licensor’s consideration of any proposal pursuant to this paragraph may take
into consideration any relevant intellectual property protection considerations
that Licensor deems to be relevant.

 

 

 

Exhibit C

 

Contract Term

 

 

Effective Date through January 31, 2023

 

Year 1: Effective Date through January 31, 2020

Year 2: February 1, 2020 through January 31, 2021

Year 3: February 1, 2021 through January 31, 2022

Year 4: February 1, 2022 through January 31, 2023

 

 

At least one (1) year, but no more than 18 months, before the expiration of the
Contract Term, Licensee may request renewal of this Agreement, and such renewal
may be granted by Licensor in its sole discretion.

 

 

 

 

 

Exhibit D

 

Sales of Licensed Products to TB Stores and TB E-Commerce

 

General terms and conditions:

 

 * Licensed Products will be made available throughout the Contract Term and the
   Sell-Off Period for purchase by Licensor or any of its Affiliates for sale at
   TB Stores and/or TB E-Commerce at such prices as may be agreed to from time
   to time, but in no event more than Licensee’s lowest then-applicable
   wholesale list price (after giving effect to any and all discounts and
   allowances given to Licensee’s customers), in accordance with Licensee’s
   standard dealer terms and conditions.

 

 * Licensee shall not pay Earned Royalty on Sales to TB Stores and TB
   E-Commerce.

 

 * Sales to TB Stores and TB E-Commerce shall not be credited towards any
   Minimum Net Sales requirements.

 

 

 

 

Exhibit E

 

Minimum Net Sales

 

 

With respect to each Contract Year during the Contract Term, Licensee must
generate the greater of (i) the Minimum Net Sales of Licensed Products as set
forth in the table below, or (ii) the previous Contract Year’s Net Sales.

 

 

Contract Year Minimum Net Sales Year 1 N/A Year 2 $1,000,000 Year 3 $5,000,000
Year 4 $10,000,000

 

 

 

 

 

 

Exhibit F

 

Guaranteed Royalty

 

 

With respect to each Contract Year during the Contract Term, Licensee shall pay
to Licensor an amount equal to the Guaranteed Royalty amount set forth in the
table below. Guaranteed Royalty payments are nonrefundable, and applicable
towards the Earned Royalty amounts for Licensed Products due under this
Agreement.

 

 

Contract Year Guaranteed Royalty Year 1 N/A Year 2 $70,000 Year 3 $400,000 Year
4 $1,000,000

 

 

 

 

Exhibit G

 

Earned Royalty

 

 

 

Licensee shall pay to Licensor an Earned Royalty on Net Sales of all Licensed
Products generated via a transactional e-commerce website operated by Licensee,
which is made directly to the retail consumer by Licensee and fulfilled by or on
behalf of Licensee (“Retail E-Commerce Sales”), during each Contract Year during
the Contract Term as follows:

 

Contract Year Earned Royalty Year 1 3.5% Year 2 3.5% Year 3 4% Year 4 5%

 

     

Licensee shall pay to Licensor an Earned Royalty on Net Sales of all Licensed
Products (other than Retail E-Commerce Sales) sold by Licensee during each
Contract Year during the Contract Term as follows:

 

Contract Year Earned Royalty Year 1 7% Year 2 7% Year 3 8% Year 4 10%

 

 

 

 

 

Exhibit H

 

Advertising & Marketing

 

 

During each of the Contract Years set forth in Column A of the following table,
Licensee shall spend for Marketing Support and National Advertising no less than
the greater of (i) the applicable monetary sum set forth in Column B in the
table below, or (ii) the percentage of Net Sales set forth in Column C of the
table below.

 

Column A

Contract Year

Column B

National Advertising and Marketing Support

Column C

Percentage of Net Sales

Year 1 N/A 2% Year 2 $20,000 2% Year 3 $100,000 2% Year 4 $200,000 2%

 

 

 

 

 

 

 

ADDENDUM 1 TO EXHIBIT H

ADVERTISING AND MARKETING SUMMARY

 

 

Exhibit I

 

Approved Additional Licensors, Brands and Logos of Licensee

 

 

Additional Licensors:

 

[Note: Licensee to provide, if applicable.]

 

Brands and Logos:

 

[Note: Licensee to provide, if applicable.]

 

 

 

 

Exhibit J

 

Approved Retailers of Licensee

 

Approved Channels of Distribution:

 

CVS

Whole Foods

GNC

Kroger

Jet.com

Albertsons

Costco

Vitamin Shoppe

Vitamin World

Neiman Marcus

Wegmans

Trader Joe’s

Sprouts

Walgreens

Bergdorf Goodman

Nordstrom

Saks Fifth Avenue

Bloomingdales

Licensee operated and/or licensed retail stores and/or e-commerce website doing
business under the trade name “Boomer Naturals” or “Boomer Natural Wellness”

Macy’s

Troon Golf

BJ’s Wholesale Club

 

Sales of Licensed Product To The Following Are Not Authorized And Are
Specifically Prohibited and Excluded From This Agreement:

 

Jobbers and wholesale distributors

Sam’s Club

 

Sales on the Internet or on television (other than specifically approved
Internet retailers)

 

 

 

 

ADDENDUM 1 TO EXHIBIT J

 

Authorized Retailer Request Form

 

Requested By: ____________Date: _____________________

 

Company Name: _____________________

 

Doing Business As: _________________

 

Address: _________________

 

 

Telephone: ________________

 

Facsimile: _________________

 

Principal / Owner: _________________

 

Number of Stores: ________________

 

Locations: ______________________

 

Wholesale Volume: _______________

 

Other Brands Carried

(Comparable to TB): _______________

 

Other TB Products

Carried (w/ Acct #): _______________

 

 

Consumer Profile: _________________

 

 

Other Information: ________________

 

 

NOTE: Please Attach Pictures of the Inside and Outside of Store.

 

Approved By: ____________ Date: _______________

 

 

 

Exhibit L

 

Statement of Estimated Monthly Net Sales

 

Statement of Estimated Monthly Net Sales Prepared For: Tommy Bahama Group, Inc.

 

Licensee: Boomer Naturals Inc.

 

Mark(s): Tommy Bahama® and Design Logos

 

For Month Ending: __________________

 

Estimated Net Sales: __________________

 

Estimated Net Sales of Licensed Products for the remainder of Contract Year
ending January 31, 20__, broken out by month and type:

 

Month Licensed Products Total Net Sales February     March     April     May    
June     July     August     September     October     November     December    
January     TOTAL    

 

 

Exhibit M

 

Advertising Policy

 

[image_001.gif]

 

ADVERTISING POLICY FOR TOMMY BAHAMA

 

Thank you in advance for helping make Tommy Bahama one of the fastest growing
and cleanest brands in our industry today!

 

Our goal is to maintain that brand integrity, by always presenting Tommy Bahama
in an upscale manner that sets us apart in the marketplace as the prestigious
island lifestyle brand. We ask that you follow these advertising and marketing
guidelines, so that a successful, strong and consistent brand message is
ensured.

 

IMAGE USAGE

 

Each season we will offer images that can be used for your advertising needs.
These visuals may be used for print, outdoor, brochures and PR materials;
however these visuals are not authorized for broadcast video use or use in
off-price selling. Please note the following parameters:

 

Tommy Bahama images cannot be used without the brand logo present. We highly
recommend using the approved Tommy Bahama ad template for all of your
advertising needs. If you are not using the Tommy Bahama template, then the
Tommy Bahama position, image and logo must be the main focus of the ad, in order
to maintain the premiere status of the brand.

 

PRICING POLICY IN AN ADVERTISEMENT

 

In accordance with our license agreement with Tommy Bahama Brand, the Tommy
Bahama name may not be used in clearance, discount or off-price advertising of
any kind, nor in connection with a sale. This has long been a policy of the
Tommy Bahama brand in all of its other product categories as well. For those
retailers who price products within the store with both the suggested and the
actual prices, that practice can be used within the store only.

 

All advertising of the Tommy Bahama brand can include a single price for the
products featured or shown. However, there can be no mention of a sale price,
sale percentage off, regular price/sale price, old price/new price in the ad
itself. This policy must be followed if the name Tommy Bahama and/or any photo,
sketch or other depictions of the brand or its products are present in the ad.
This applies to all communication media vehicles.

 

The following are examples of advertising practices that are not allowed by the
policy. Failure to adhere to this policy can and will result in the elimination
of the account as a Tommy Bahama approved retailer:

 

 * Percentage discounts of any amount are not permitted in any ads; no percent
   off reference is acceptable.
 * Comparative price advertising such as regular price/new price is not
   acceptable. Example: bed "Regular Price: $3000, Now $1800" is not acceptable.
 * Was/is pricing in advertising is not acceptable. Example: "Watch was $595,
   now is $495."
 * Tommy Bahama brand name, logos or any company identifiers cannot be in an ad
   that features off price or discount advertising of other lines/brands.
 * No depiction of any Tommy Bahama products can be present in any ad that
   contains any version of off price or discount advertising.
 * Tommy Bahama images cannot be used without the brand name present, and
   therefore cannot appear in any off price ads.
 * In the case of a storewide sale, there can be no reference in the advertising
   communication that the sale applies to Tommy Bahama, even if the product is
   discounted within the store.
 * In the case of floor sample clearance events, the Tommy Bahama product can be
   included in the sale but not in the advertising and communication that takes
   place outside the store.

 



 

 

In addition, we ask that you refrain from advertising and/or pricing Tommy
Bahama products with a '99 ending, as this implies that we are a price driven
brand or that the product is being cleared. Example: watch price is "179.99."

 

BRAND IDENTITY

 

It is essential that the identity of the Tommy Bahama brand is maintained and
communicated properly through marketing and advertising. It is very important to
distinguish between your corporate name and the Tommy Bahama brand name. Only
the brand name Tommy Bahama should be used directly in connection with the
products.

 

Correct Usage (Retailer & Tommy Bahama)

 * "Joe's Tropical Store presents Tommy Bahama Outdoor Furnishings"
 * "Joe's Tropical Store presents Tommy Bahama Outdoor Furniture's Indochine
   Collection"
 * "Joe's Tropical Store presents the Indochine Collection by Tommy Bahama
   Outdoor Furniture"

 

Incorrect Usage (co-branding of manufacturer and Tommy Bahama)

 * "Joe's Tropical Store presents Tommy Bahama Outdoor Furniture by XYZ, Inc.
   Manufacturing"
 * "Joe's Tropical Store presents XYZ, Inc.'s Tommy Bahama Outdoor Furniture"

 

 

LOGO USAGE

 

Corporate name recognition will only be acceptable through logo use. The Tommy
Bahama logo has been uniquely modified and should avoid being set as type.

 

It is critical to all Tommy Bahama retailers that this policy is strictly
followed. If you are unsure of your compliance with this policy, please call us
at 212-391-8688 and request to speak with the Director of Licensing for
clarification of what you are considering before the ads are placed and run.

 

 

Thank You.

 

 

 

 

 

 

Exhibit N

 

Tommy Bahama Quality Control and Brand Compliance Standards

 

Tommy Bahama Group, Inc. and its affiliates (collectively “Tommy Bahama”) count
the Tommy Bahama® brand among their most valuable corporate assets. Brand
attributes define Tommy Bahama, and proper and consistent use of Tommy Bahama
trademarks and production of product bearing any of the Tommy Bahama trademarks
is vital to protect the Tommy Bahama brand.

 

Proper presentation of the Tommy Bahama brand, as may be reflected by usage of
the Tommy Bahama trademarks and product quality, is ultimately determined by
customer satisfaction. Quality in production increases the value of a product or
service, enhances the Tommy Bahama brand name, and builds a good reputation. The
perceived quality of a product takes into consideration a number of aspects,
which together help achieve the desired level of satisfaction for the customer.
Therefore, quality control in terms of production, pre-sale service, post-sale
service, delivery, pricing, etc. is essential for all companies utilizing the
Tommy Bahama trademarks.

 

If you are a licensee, you must consult your agreement with Tommy Bahama for any
additional or different requirements applicable to your use of Tommy Bahama
trademarks and production of products bearing any Tommy Bahama trademarks. In
the event of a conflict, the terms of your agreement control.

 

Introduction

Tommy Bahama only licenses its trademarks or authorizes usage of its trademarks
for use with goods and services that meet Tommy Bahama’s high quality standards.
Tommy Bahama reserves the right to object at any time to any use of its marks in
connection with goods or services that, in Tommy Bahama’s sole opinion, fail to
meet Tommy Bahama’s standards of quality.

 

Quality Assurances

All products produced for Tommy Bahama or bearing the Tommy Bahama trademarks
must adhere to Tommy Bahama’s highest quality, construction, and workmanship
requirements. In order to ensure that Tommy Bahama products in the marketplace
are of the highest quality, all production is subject to a 4.0 AQL inspection,
including goods sold to Tommy Bahama.

 

The following is a non-comprehensive list of basic defects that, if found during
various stages of inspecting Tommy Bahama products, would be deemed
unacceptable:

 

•Labeling/Packaging

•Color

•Dirt/oil/smell

•Fabric/components

•Sizing/L&R

•Construction/workmanship

 

For footwear products, suppliers are requested to provide nested sole grades for
fit confirmation.

 

Any goods that fail inspection due to inferior quality, incorrect construction,
or damages in transit due to packaging errors, will be subject to a chargeback
and/or return of goods. In and outbound freight expenses will be included in
each defective claim. If defective units are returned, Tommy Bahama must approve
any liquidation of that returned merchandise. In addition, you are responsible
for 100% of the full cost of any inspection that fails a 4.0 AQL audit.

 

 



 

If merchandise is identified to be defective after entering Tommy Bahama
inventory, either from sales directly to Tommy Bahama or via notification from a
third party retailer, you will be responsible for a subsequent defective return
authorization and/or merchandise claim. Tommy Bahama reserves the right to
request a return authorization on defective merchandise for up to one year after
product receipt.

 

At Tommy Bahama, we take great pride in our reputation for high product quality
and expect you to maintain this same level of standard.

 

Warranties, Laws and Regulations

In addition to the guarantees and warranties provided by law and without
limitation of any implied warranties or guarantees otherwise arising in favor of
Tommy Bahama, you expressly guarantee and warrant that all products bearing the
Tommy Bahama trademarks will be new and in full conformity with the
specifications or with the approved sample submitted, merchantable of good
quality and free from defects in design, material or workmanship or otherwise,
and agree that this warranty shall survive acceptance of delivery and payment
for such goods.

 

You will ensure that all products and items bearing the Tommy Bahama trademarks
will comply strictly with all federal, state and local laws and regulations
which pertain to the manufacture and sale of such products and items, including,
without limitation, all testing, certification, packaging, content, tagging,
labeling, and invoicing requirements of applicable laws or regulations. You
agree to execute and furnish appropriate written guaranties to protect Tommy
Bahama as permitted by any such laws, rules and regulations. Prior to production
of any products or items, you will be required to submit lab test reports
confirming that all products and items comply with applicable product safety
standards and testing requirements.

 

Policing

In the U.S. and other jurisdictions, trademark owners may have a duty to police
the use of their marks. Therefore, if you become aware of any improper use of
Tommy Bahama trademarks, including infringement or counterfeiting by third
parties, report them to Tommy Bahama’s legal department immediately. Report as
much detail as possible about the misuse, including the name of the party,
contact information, and copies or photographs of the potential misuse.

 

Appearance

You should ensure that any presentation of the Tommy Bahama trademarks is
consistent with Tommy Bahama’s own use of its trademarks in comparable media.
From time to time, Tommy Bahama may provide you with guidelines for the size,
typeface, colors and other graphic characteristics of the Tommy Bahama
trademarks, which, upon delivery to you, shall be deemed to be incorporated into
these standards and any agreements between you and Tommy Bahama.

 

Use of Tommy Bahama Trademarks in Third Party Product Names

Tommy Bahama trademarks may not be used by a third party as part of that party’s
product, service or trade name without an express written agreement from Tommy
Bahama permitting such use. Licensees must consult their agreements with Tommy
Bahama to determine whether and under what circumstances they can use Tommy
Bahama trademarks.

 

Terms of Use

The following terms of use shall apply to your use of any of the Tommy Bahama
trademarks, including usage on products and/or in advertising materials:

 

 

 

•Trademarks are adjectives and should be followed by approved nouns. Because
trademarks are not nouns, they should never be pluralized, and they should never
be used in the possessive form.

•Tommy Bahama may request at any time that an entity using Tommy Bahama
trademarks substitute new or different trademarks for future product production,
in which case prompt compliance is required.

•Entities using Tommy Bahama trademarks must not take any action inconsistent
with or challenge Tommy Bahama’s ownership of its trademarks.

•Tommy Bahama owns and is entitled to claim any benefits accruing from use of
the Tommy Bahama trademarks.

•Title to and ownership of the Tommy Bahama trademarks and all goodwill
associated with the Tommy Bahama trademarks shall at all times remain with Tommy
Bahama.

 

Indemnification

You will be liable for any and all damage of any nature whatsoever and whether
in contract or in tort, whether direct or indirect or incidental or
consequential sustained by Tommy Bahama or any third party arising out of or
connected with any breach of warranty, or any defect in or non-conformance of
any products or items. You will indemnify, defend and hold harmless Tommy Bahama
and its directors, officers, employees, agents and affiliates from and against
any claim, damage, loss, action, cost and/or expense (including, without
limitation, attorneys’ fees and expenses) related thereto.

 

Additional Information

For additional information regarding Tommy Bahama’s trademarks and Tommy
Bahama’s quality control standards, you may contact Tommy Bahama’s legal
department.

 

Conclusion

These standards are not a definitive statement of proper trademark use or
product production. Tommy Bahama reserves the right to oppose any use of its
trademarks that Tommy Bahama, in its sole discretion, deems unlawful or
improper. Tommy Bahama further reserves the right to revise these standards at
any time, without notice. It is your responsibility to comply with the most
current version of these standards.

 

Consistent failure of quality compliance may severely damage the Tommy Bahama
brand. Therefore, any failure to comply with these standards will, in Tommy
Bahama’s sole discretion, result in termination of your relationship with Tommy
Bahama, including termination of any license or other agreement to which you may
be a party.

 

 

 

 

 

Exhibit O

 

Notice to Third Parties

 

NOTICE TO MANUFACTURERS, SUBCONTRACTORS, SUPPLIERS, DISTRIBUTORS, TRANSPORTERS,
AND OTHER THIRD PARTIES

 

Name:

 

____________________________________________________________________

 

Address:

 

____________________________________________________________________

 

 

This is to serve as notice to the above-named Third Party that TOMMY BAHAMA
GROUP, INC. (“TBG”) has licensed ______________________ to use certain preferred
selections of fabric, material, styles, designs, patterns or color combinations
created by TBG (“Licensed Designs”) in connection with the production of
_________________ to be sold by _______________________ under the TOMMY BAHAMA
name and trademarks (“Licensed Products”).

 

TBG has granted ___________________the right to utilize the services of the
above-named Third Party on the condition that such Third Party will utilize
those Licensed Designs solely in connection with Licensed Products. It will NOT
make use of those Licensed Designs in the production, distribution or sale of
any other items of merchandise that may be produced, distributed or sold by the
above-named Third Party on its own behalf or on behalf of any other party. Any
violation by the Third Party of these restrictions shall be grounds for
immediate termination of the Third Party’s services relating to Licensed
Products, and may be the basis for a legal infringement action by TBG against
the Third Party.

 

ACCEPTED AND AGREED:

 

TOMMY BAHAMA GROUP, INC. BOOMER HOLDINGS INC.

 

 

By: ____________________________ By: __________________________

 

Title: ___________________________ Title: _________________________

 

 

 

Exhibit P

 

Supplier Agreement and Certification

MANUFACTURING AGREEMENT

 

 

THIS AGREEMENT is made as of the _________day of ________ , 2019, by and between
____[Licensee]_______________, having an office at ________________________
(hereinafter referred to as the “Company”), and _________________________ having
an office at ________________________________ (hereinafter referred to as the
“Manufacturer”).

 

WITNESSETH:

 

WHEREAS, Manufacturer is engaged in the manufacture of garments and/or other
items of merchandise:

 

WHEREAS, Company wishes to contract with Manufacturer for manufacture of certain
products from time to time (“Products”), which will bear the trademark TOMMY
BAHAMA, and any related logos, crests, emblems or symbols, and all combinations,
forms and derivatives thereof as are from time to time used by Company or any of
its affiliates, whether registered or unregistered (the “Trademarks”); and

 

WHEREAS, Company has been licensed by Tommy Bahama Group, Inc. (“TBG”), the
owner of all rights, title and interests in and to the Trademarks, to use the
Trademarks.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

1. THE PRODUCTS.

 

Company and TBG have created certain designs and patterns from which
Manufacturer will create three-dimensional samples. Company shall advise
Manufacturer if the samples meet Company’s quality requirements within fifteen
(15) days of receipt. Manufacturer shall make any modifications to the samples
as required by Company. Samples accepted by Company shall be designated as
prototypes for the purposes of this Agreement.

 

2. TERM.

 

(a) The term of this Agreement shall commence as of the date hereof and continue
through ____________ __, __________.

 

(b) In the event the Manufacturer shall have faithfully performed each and every
obligation of this Agreement during the term referred to in Paragraph 2(a)
above, then this Agreement shall automatically renew from month to month
commencing immediately upon expiration of the term, unless either party has
given the other thirty (30) days written notice of its intention to terminate
the Agreement.

 

3. MANUFACTURE.

 

(a) Manufacturer shall only manufacture the specific number of Licensed Products
as requested by Company and at no time shall manufacture excess goods or
overruns. Manufacturer shall not sell any Licensed Products bearing the
Trademarks to any third parties without the express written consent of the
Company.

 

 



 

(b) Manufacturer shall manufacture the Licensed Products and packaging to
conform in quality and specifications to the prototypes.

 

(c) All Licensed Products and packaging manufactured by Manufacturer shall be
delivered to locations specified by Company or directly to the Company,
whichever Company may direct.

 

4. COMPLIANCE WITH CODE; APPLICABLE LAWS.

 

(a) Attached hereto as Addendum A is TBG’s Supplier Code of Conduct (the “Code”)
which applies to any entity manufacturing merchandise under any of the
trademarks owned by or licensed to TBG (including the components therefore). As
a condition to manufacturing Licensed Products hereunder, the Manufacturer shall
comply with the terms of the Code and evidence such compliance by, (1) upon
execution of this Agreement, executing the Code in the form as attached or such
other form as provided by TBG, and returning such document to TBG, and (2)
publicly displaying the Code in the language of the applicable country, in a
clearly visible location in Manufacturer’s facility at all times while this
Agreement is in effect.

 

(b) In order to ensure compliance with the Code, Company has developed a program
of monitoring its manufacturers and such manufacturers’ subcontractors
(hereinafter the “Supplier Monitoring Program”). As a condition to manufacturing
Licensed Product hereunder, Manufacturer hereby agrees that it shall cooperate
fully with the Supplier Monitoring Program, which cooperation includes but is
not limited to Company’s inspections in accordance with Paragraph 5, below.

 

(c) For purposes of this Agreement a “Subcontractor” means an entity or an
individual that or whom Manufacturer either hires or pays to perform the
manufacturing tasks that Manufacturer could otherwise perform itself at its own
facility or through its own employees and staff. A “Supplier” means an entity or
individual that produces components bearing the Trademarks or fabric for the
Licensed Products and provides such components to the Manufacturer in order to
assemble the finished merchandise. Prior to utilizing any Subcontractor or
Supplier, Manufacturer shall provide written notice to Company of: (i) the name
and address of each such Subcontractor and Supplier; (ii) the nature and type of
work performed or product supplied to Manufacturer; and (iii) the duration of
the Subcontractor or Supplier relationship.

 

(d) Within thirty (30) days from executing this Agreement for any existing
Subcontractor and Suppliers, and within thirty (30) days after establishing a
new arrangement with a Subcontractor or Supplier, Manufacturer shall obtain and
provide to Company the signature of an authorized representative from each of
its Subcontractors (if any) on a Manufacturing Agreement in the same form as
this Agreement. Manufacturer shall further obtain and provide to Company the
signature of an authorized representative from each of Manufacturer’s Suppliers
on a Certification in the same form as that which is attached hereto and
hereafter referred to as Addendum B, and provided by Company from time to time,
or such other form as provided by Company. In the event Manufacturer has
knowledge of, has reason to believe, or should have reason to know that any
Supplier or Subcontractor used by Manufacturer is in breach of the Certification
or Manufacturing Agreement, as the case may be, Manufacturer shall immediately
notify Company and Manufacturer shall, at its sole expense, take immediate
action to require the breaching party to rectify such breach, including, where
Company deems it necessary, immediate termination of its relationship with such
Supplier or Subcontractor. If Manufacturer fails to take immediate action,
Company shall have the right, at Manufacturer’s sole expense, to pursue all
available remedies to protect its rights. Notwithstanding the foregoing,
Manufacturer acknowledges that it will remain primarily liable and completely
obligated under all of the provisions of this Agreement with respect to the
production of Products hereunder. Further, such Manufacturer failure shall be
grounds for termination of this Agreement.

 

 



 

(e) Manufacturer certifies that it has in effect a program of monitoring its
Subcontractors and Suppliers which manufacture TBG brand merchandise which is
sufficient to ensure their compliance with the Code and all applicable state,
local and foreign laws and regulations pertaining to wages, overtime
compensation, benefits, hours, hiring and employment, workplace conditions and
safety, the environment, collective bargaining, freedom of association and that
their products and/or the components thereof are made without the use of child
(persons under the age of 15 or younger than the age for completing compulsory
education, if that age is younger than 15), prison, indentured, exploited
bonded, forced or slave labor.

 

(f) Manufacturer shall ensure that all merchandise manufactured hereunder shall
be manufactured in compliance with all federal, state and local laws which
pertain to the manufacture of clothing, apparel, and other merchandise including
the Flammable Fabrics Act, as amended, and regulations thereunder and
Manufacturing guarantees, that with regard to all products, fabrics or related
materials used in the manufacture of the Licensed Products, for which
flammability standards have been issued, amended or continued in effect under
the Flammable Fabrics Act, as amended, reasonable and representative tests, as
prescribed by the Consumer Product Safety Commission, have been performed which
show that the Licensed Products at the time of their shipment or delivery
conform to the above-referenced flammability standards as are applicable.

 

(g) Manufacturer shall ensure that all Licensed Products shall comply strictly
with all federal, state and local laws and regulations which pertain to the
manufacture and sale of such products and items, including, without limitation,
all testing, certification, identification, packaging, content, tagging,
labeling, invoicing, safety, wage and hour, and non-discrimination requirements
of applicable laws or regulations. Manufacturer agrees to execute and furnish
appropriate written guaranties to protect Company and TBG as permitted by any
such laws, rules and regulations. Prior to production of any products or items,
Manufacturer will be required to submit lab test reports confirming that all
products and items comply with applicable product safety standards and testing
requirements, (including without limitation the Consumer Product Safety
Improvement Act and California’s Safe Drinking Water and Toxic Enforcement Act
of 1986 [known as Proposition 65]). As to Proposition 65, Manufacturer hereby
further and specifically certifies that its products are compliant with
Proposition 65 and that its products do not contain chemicals (including without
limitation lead or cadmium) or other components that would prohibit or make
unlawful the sale or offer for sale of those products under Proposition 65. In
additional Manufacturer certifies that its products do not require any warning
labels other than those affixed to the products.

 

(h) Manufacturer shall manufacture or cause to manufacture all Licensed Products
(including components thereof) manufactured in the United States, in compliance
with all applicable requirements of Sections 6, 7, and 12 of the Fair Labor
Standards Act, as amended, and all regulations and orders of the United States
Department of Labor under Section 14 thereof, and applicable state and local
laws pertaining to child labor, minimum wage and overtime compensation, and, if
the Licensed Products are manufactured outside the United States, in compliance
with all applicable laws, including but not limited to, wage, overtime
compensation, benefits, hours, hiring and employment, workplace conditions and
safety, environmental, collective bargaining, freedom of association laws of the
country of manufacture and without the use of child (persons under the age of 15
or younger than the age for completing compulsory education, if that age is
younger than 15), prison, indentured, exploited bonded, forced or slave labor.

 

 

 

(i) Manufacturer acknowledges that it has read and understands Company’s policy
with regard to the manufacture of Licensed Products for Company. Manufacturer
further agrees that it shall, simultaneous to executing this Agreement, execute
and abide by the Certification attached as Addendum B, and shall execute and
abide by all Certifications provided by Company from time to time. Failure by
Manufacturer to execute and abide by such Certification shall be grounds for
immediate termination of this Agreement by Company.

 

(j) Manufacturer shall not utilize or permit any Subcontractors or Suppliers to
utilize in the manufacture or treatment of any of the Licensed Products
(including the components thereof) manufactured hereunder any Azo dyes that can
be split into any of the following amines:

 

CAS #

4-Aminobiphenlyl 92-67-1

Benzidine 92-87-5

4-Chloro-o-toluidine 95-69-2

2-Naphthylamine 91-59-8

o-Aminoazotoluene 97-56-3

2-amino-4-nitrotoluene       99-55-8

p-Cresidine 120-71-8

p-Chloroaniline 106-47-8

4,4-Diamino 101-77-9

2,4-Diaminoanisole 615-05-4

4,4’-Diaminodiphenylmethane 101-77-9

3,3’-Dichlorbenzidine 119-90-4

4-Amino anabenzane 91-94-1

3,3’-Dimethoxybenzidine 119-90-4

3,3’Dimethylbenzadine 119-93-7

3,3’-Dimethyl- 838-88-0

4,4’diaminodiphenylmethane

p-Kresidin 120-71-8

4,4’Methaylen-bis-(2-chloranilin) 101-14-4

4,4’Oxydianiline 101-80-4

4,4’Thiodianiline 139-65-1

2,4-Toluenediamine 95-80-7

o-Toluidine 95-53-4

2,4-Toluylenediamine 95-80-7

2,4,5-Trimethylaniline 137-17-7

o-Anisidine 137-17-7

2,4-Xylidine (China only) 95-68-1

2,6-Xylidine (China only) 87-62-7

 

(k) Manufacturer’s use or any of Manufacturer’s Subcontractors or Suppliers use
of the following chemicals in connection with the manufacture or treatment of
any of the Licensed Products (including the components thereof) manufactured
hereunder, shall be in accordance with the following standards or such other
standards Company may designate from time to time:

 

(i)Formaldehyde: Must be less than 300 p.p.m. when tested in by the
Acetylacetone method in accordance with Japanese law 112.

 

(ii)Pentachlorophenol (Pesticides): Must be less than 5 p.p.m.

 

 

 

(iii)Nickel: In the event any metal parts of a garment or other merchandise
coming into contact with the skin, contain nickel in excess of 0.5 micrograms
per square centimeter/week, Company must be so notified and special warning
labels need to be attached to the garment.

 

(iv)Lead (Pb): Must be less than 100 p.p.m. for each component in children’s
products (12 year and under).

 

(v)Perflurooctane sulfonate (Canada Only): Canada prohibits the manufacture,
use, sale, offer for sale and import of this chemical.

 

5. INSPECTION.

 

(a) With or without notice from Company or TBG, Manufacturer shall arrange for
and provide access to Company’s and/or TBG’s representative(s), including, but
not limited to, any independent entity designated by Company or TBG’s legal
representative(s), to: (i) Manufacturer’s manufacturing facility, residential
facilities (if any) and any manufacturing and/or residential facility operated
by and of Manufacturer’s Subcontractors; (ii) Manufacturer’s books, records and
documents necessary to evidence Manufacturer’s compliance with the Code and all
applicable laws, rules and regulations, including, but not limited to, employee
wages, employee timecards, withholding rates and deductions, worker’s contracts
and/or agreements, any company policies affecting employees, evidence of
employee age, shipping documents, cutting reports and other documentation
relating to the manufacture and shipment of the Licensed Products; and (iii)
Manufacturer’s books, records and documents relating to the use of chemicals and
dyestuffs in the fabrics, trims, garments and other merchandise manufactured
hereunder. For purposes of this Paragraph, all such books, records and
Manufacturer shall maintain documents in a secure and readily accessible
location for a period of three (3) years from their creation.

 

(b) The access provided by Manufacturer as set forth in Paragraph 5(a), above,
shall include Company’s and TBG’s right to inspect, test, and take samples of
the Licensed Products, whether finished or semi-finished, at any time during the
manufacturing process to ensure that the manufacture of the Licensed Products is
in accordance with the terms and restrictions herein contained.

 

(c) Company shall have the right to reject any Licensed Products or packaging
not meeting the standards described in Paragraph 1, above. Manufacturer shall
not have the right to sell or otherwise distribute any rejected Licensed
Products or packaging. All such products shall be destroyed according to methods
and procedures provided by Company.

 

6. SHIPPING LEGEND.

 

All commercial invoices (bills of lading) which accompany all Licensed Products
must include the following language (either pre-printed or “stamped”):

 

“We hereby certify that the merchandise (including components thereof) covered
by this shipment was manufactured in compliance with the TBG Supplier Code of
Conduct and: (1) if the merchandise was manufactured in the United States, it
was manufactured in compliance with (a) section 6, 7, and 12 of the Fair Labor
Standards Act, as amended and all regulations and orders of the United States
Department of Labor under section 14 thereof, and (b) state and local laws
pertaining to child labor, minimum wage and overtime compensation; or (2) if the
merchandise was manufactured outside the United States, it was manufactured in
compliance with the wage and hour laws of the country of manufacture and without
the use of child (persons under the age of 15 or younger than the age of
completing compulsory education, if that age is younger than 15), prison,
indentured, exploited bonded, forced or slave labor. We further certify that we
have in effect a program of monitoring our Subcontractors and Suppliers, which
manufacture TOMMY BAHAMA brand merchandise for compliance with the foregoing. We
also certify that the merchandise is in compliance with all laws governing the
designation of country of origin and, if applicable, is being shipped under
legally issued and valid export license or visa.”

 

 



 

Any merchandise shipped that is not accompanied by a commercial invoice bearing
the required language will be subject to rejection and returned at
Manufacturer’s expense and Manufacturer may be charged for any and all costs
that are incurred by Company due to the rejection, including, but not limited
to, damages sustained as a result of Company’s liability to customers, any
resulting fines and penalties and attorneys’ fees for said rejected goods. Such
rejected goods may not be sold or distributed by Manufacturer to any entity
other than Company.

 

7. USE OF TRADEMARKS.

 

(a) Except in connection with the manufacture of Licensed Products, Manufacturer
shall not use the Trademarks, in any manner whatsoever (including, without
limitation, for advertising, promotion and publicity purposes), without
obtaining the prior written approval of TBG, which may be withheld in TBG’s sole
discretion. In any event, Manufacturer shall not at any time use, promote,
advertise, display or otherwise commercialize the Trademarks or any material
utilizing or reproducing the Trademarks in any manner. Manufacturer shall not
make any reference in its business materials, advertising or in any of its
business activities to the fact that Manufacturer is being contracted by Company
to manufacture merchandise under any Trademarks owned by or licensed to TBG

 

(b) The Trademarks will appear on all of the Licensed Products and all packaging
in the manner provided by Company.

 

(c) No other trademarks or notices shall appear on Licensed Products or
packaging without Company’s and TBG’s prior written consent in each instance.

 

(d) Manufacturer’s use of the Trademarks shall inure to the benefit of TBG.
Manufacturer shall take any and all steps required by TBG and the law to perfect
TBG’s rights therein.

 

8. PROPERTY OF OWNER.

 

(a) Manufacturer recognizes the great value of the goodwill associated with the
Trademarks and the identification of the Licensed Products with the Trademarks
and acknowledges that the Trademarks and all rights therein and goodwill
pertaining thereto belong exclusively to TBG. Manufacturer further recognized
and acknowledges that a breach by Manufacturer of any of its covenants,
agreements or other undertakings hereunder will cause TBG irreparable damage,
which cannot be adequately remedied in damages in an action at law, and may, in
addition thereto, constitute an infringement of TBG’s rights in the Trademarks,
thereby entitling TBG to equitable remedies, costs and reasonable attorney’s
fees.

 

(b) To the extent any rights in and to the Trademarks are deemed to accrue to
Manufacturer, Manufacturer hereby assigns any and all such rights, at such time
as they may be deemed to accrue, including the related goodwill, to TBG.

 

 

 

(c) Manufacturer shall (i) never challenge the validity of TBG’s ownership in
and to the Trademarks or any application for registration thereof, or any
trademark registration thereof and (ii) never contest the fact that
Manufacturer’s rights under this Agreement are solely those of a manufacturer
and terminate upon expiration of this Agreement. Manufacturer shall, at any
time, whether during or after the term of the Agreement, execute any documents
reasonably requested by TBG to confirm TBG’s ownership rights. All rights in the
Trademarks other than those specifically granted herein are reserved by TBG for
its own use and benefit.

 

(d) Without limiting the generality of any other provision of this Agreement,
Manufacturer shall not (i) use the Trademarks, in whole or in part, as a
corporate or trade name or (ii) join any name or names with the Trademarks so as
to form a new trademark. Manufacturer agrees not to register, or attempt to
register, the Trademarks in its own name or any other name, anywhere in the
world.

 

(e) All provisions of this paragraph shall survive the expiration or termination
of this Agreement.

 

9. TRADEMARK PROTECTION.

 

(a) In the event that Manufacturer learns of any infringement or imitation of
the Trademarks or of any use by any person or entity of a trademark similar to
the Trademarks, it shall promptly notify Company and thereupon, Company shall so
notify TBG. TBG shall take such actions as it deems advisable for the protection
of its rights in and to the Trademark and, if requested to do so by TBG,
Manufacturer shall cooperate with TBG in all respects. In no event, however,
shall TBG be required to take any action if it deems it inadvisable to do so.

 

(b) TBG shall defend, at its cost and expense, and with counsel of its own
choice, any action or proceeding brought against Manufacturer for alleged
trademark infringement arising out of Manufacturer’s use of the Trademarks in
accordance with the provisions of this Agreement.

 

(c) Manufacturer shall cooperate with TBG in the execution, filing and
prosecution of any trademark, copyright or design patent applications that TBG
may desire to file and for that purpose Manufacturer shall supply to TBG from
time to time such samples as may be reasonably required.

 

(d) All provisions of this paragraph shall survive the expiration or termination
of this Agreement.

 

10. TRANSSHIPMENT. Transshipment is an illegal practice of falsely documenting
the country of origin of the raw materials used to manufacture the Licensed
Products and the finished Licensed Products shipped to the United States in
order to evade quota restraints on the country of actual production and the
shipment of products under counterfeit export licenses or visas. Manufacturer
acknowledges that transshipment, in any form, violates U.S. federal law, that
Company and TBG will review all documents received from Manufacturer to assure
the veracity and the authenticity of the sources of Products and that, upon
indication of transshipment of the Products by Manufacturer, Company or TBG
reserves the right to immediately terminate this Agreement and pursue available
remedies against Manufacturer.

 

11. SECONDS, THIRDS OR EXCESS GOODS. Manufacturer shall not have the right to
sell any Licensed Products or packaging which are determined to be seconds,
thirds or are in excess of the amount of the Licensed Products requested by
Company. Company shall purchase all seconds, thirds, or excess products,
including trim, at a reasonable fair market price. Company shall have the right
to inspect any seconds, thirds or excess Licensed Products to ensure that they
comply with the terms of this Agreement.

 

 

 

12. STOLEN GOODS OR DAMAGED GOODS. Manufacturer will provide Company with
immediate notice of any stolen Licensed Products or damaged Licensed Products
including Licensed Products that were then in production. With regard to damaged
Licensed Products, Manufacturer shall not have the right to sell any damaged
Licensed Products. With regard to stolen Licensed Products, Manufacturer shall
cooperate with Company with respect to any action regarding the stolen Licensed
Products.

 

13. DESIGN OWNERSHIP. All rights, including without limitation, copyright, trade
secret and design patent, to designs for the Licensed Products including,
without limitation, artwork, prints, patterns, package designs, labels,
advertising or promotional materials or any other designs using or used on or
affixed thereto, and to any package design, bearing the Trademarks shall, as
between the parties hereto be the property of TBG. All Licensed Products
manufactured from designs submitted by Manufacturer and approved by TBG shall
bear the Trademarks.

 

14. CONFIDENTIALITY. During the term of this Agreement and thereafter, each
party shall keep strictly secret and confidential any and all information
acquired from the other party hereto or its designee and shall take all
necessary precautions to prevent unauthorized disclosure of such information.
Manufacturer acknowledges that it will receive from Company prints, designs,
ideas, sketches, and other materials which Company and TBG intend to use on or
in connection with lines of merchandise which have not yet been put into the
channels of distribution. The parties recognize that these materials are
valuable property of TBG. Manufacturer acknowledges the need to preserve the
confidentiality and secrecy of these materials and agrees to take all necessary
steps to ensure that use by it or by its employees and/or agents will in all
respects preserve such confidentiality and secrecy. Manufacturer shall take all
reasonable precautions to protect the secrecy of the materials, samples, and
designs prior to their commercial distribution or the showing of samples for
sale, and shall not manufacture any merchandise employing or adapted from any of
said designs except for Company, TBG or its affiliates or designees.

 

15. FORCE MAJEURE.

 

(a) No failure or omission by either of the parties to perform any of its
obligations under this Agreement shall be deemed a breach of this Agreement if
such failure or omission is the result of acts of God, war, riot, accidents,
compliance with any action or restriction of any government or agency thereof,
strikes or labor disputes, inability to obtain suitable raw materials, fuel
power or transportation, or any other factor or circumstance beyond the control
of the party, which is not attributable to the negligence of such party.

 

(b) Any suspension of performance by reason of this paragraph shall be limited
to the period during which such cause of failure exists, but such suspension
shall not affect the running of the term of this Agreement. However, if the
suspension of performance by reason of this paragraph exceeds six months, either
party may give written notice of termination of this Agreement.

 

16. MANUFACTURER’S WARRANTIES AND REPRESENTATIONS.

 

Manufacturer warrants and represents that:

 

(a) It has and will have throughout the term of this Agreement, the full power,
authority and legal right to execute and deliver, and to perform fully and in
accordance with all of the terms of this Agreement.

 

(b) The entering of this Agreement by Manufacturer does not violate any
agreements, rights or obligations existing between Manufacturer and any other
person, entity, or corporation.

 

 

 

(c) It is not engaged in and will not engage in any activities which are in
violation of any applicable domestic foreign or international laws, rules or
regulations, including without limitation laws, rules or regulations governing
labor, the environment, the manufacture and sale of goods, U.S. Customs laws or
illegal transshipment. Company maintains a policy against engaging in any
illegal activities and will not buy or sell products provided throughout the use
of any unlawful or unethical practices.

 

(d) It accurately states the country of origin on all products, that it does not
and will not transship, and it will act to stop or prevent any known illegal
transshipment activity.

 

(e) It shall not utilize, nor permit any of its subcontractors or suppliers to
utilize in the manufacture or treatment of any of the Licensed Products
(including the components thereof) manufactured hereunder any AZO dyes that can
be split into any of the amines set forth in Paragraph 3(i), above.

 

(f) Its use or any of its subcontractors or suppliers use of the chemicals set
forth in Paragraph 3(i) above, in connection with the manufacture or treatment
of any of the Licensed Products (including the components thereof) manufactured
hereunder, shall be in accordance with the standards set forth in Paragraph 3(i)
or such other standards as Company may designate from time to time.

 

17. COMPANY’S WARRANTIES AND REPRESENTATIONS.

 

Company warrants and represents that:

 

(a) it has, and will have throughout the term of this Agreement, the right to
authorize use of the Trademarks to Manufacturer in accordance with the terms and
provisions of this Agreement; and

 

(b) the entering of this Agreement by Company does not violate any agreements,
rights or obligations existing between Company and any other person, entity, or
corporation.

 

18. INDEMNIFICATIONS.

 

(a) Company hereby indemnifies Manufacturer and shall hold it harmless from any
loss, liability, damage, cost or expense (including reasonable attorney’s fees)
arising out of any claims or suits which may be brought against Manufacturer by
reason of the breach by Company of the warranties or representations as set
forth in Paragraph 17, above, provided that Manufacturer gives prompt written
notice, and full cooperation and assistance to Company relative to any such
claim or suit, and that Company shall have the option to undertake and conduct
the defense of any suit so brought. Manufacturer shall cooperate fully in the
respect with Company in the conduct and defense of said suit and/or proceedings.

 

(b) Manufacturer indemnifies and agrees to hold Company harmless from any loss,
liability, damage, cost or expense (including reasonable attorney’s fees),
arising out of (i) any breach of the terms herein contained; (ii) any claims or
suits by reason of any unauthorized use by Manufacturer in connection with the
Licensed Products or Trademarks covered by this Agreement; (iii) Manufacturer’s
noncompliance with any applicable federal, state, or local law or with any other
applicable governmental units or agency’s rules, regulations; and (iv) any
alleged defects and/or inherent dangers in Licensed Products or use thereof.

 

(c) If reasonably available in the country in which Manufacturer operates it
factory, Manufacturer agrees to obtain, at its own expense, product liability
insurance providing adequate protection for Company and Manufacturer against any
claims or suits in an amount no less than US$3,000,000. If applicable, within
thirty (30) days from the date thereof, Manufacturer undertakes to submit to
Company a fully paid policy or Certificate of Insurance naming Company as an
insured party and, requiring that the insurer shall not terminate or materially
modify such without written notice to Company of at least twenty (20) days.

 

 



 

19. TERMINATION.

 

(a) Company shall have the right to terminate this Agreement immediately upon
written notice to Manufacturer if Manufacturer breaches any of its obligations
under this Agreement or such other occurrences as outlined below, and such
breach remains uncured or cannot be cured by Manufacturer within ten (10) days
from receipt of notice;

 

(b) Company shall have the right to terminate this Agreement immediately upon
written notice to Manufacturer, if Manufacturer is found at any time to be in
breach of the representation made in Paragraph 16(e) or if any governmental
agency or other body or office or official vested with appropriate authority
deems the Licensed Products to be harmful or defective in any way, manner or
form, or are being sold distributed in contravention of applicable laws and
regulations or in a manner likely to cause harm;

 

(c) Company shall have the right to terminate this Agreement immediately upon
written notice to Manufacturer, if Manufacturer manufactures the Licensed
Products without the prior written approval of Company as provided herein;

 

(d) Company shall have the right to terminate this Agreement upon ten (10) days
written notice to Manufacturer, if Manufacturer is unable to pay its debts when
due, or makes any assignments for the benefit of creditors, or files any
petition under the bankruptcy or insolvency laws of any jurisdiction, country or
place, or has or suffers as a receiver or trustee to be appointed for its
business or property, or is adjudicated a bankrupted or an insolvent;

 

(e) Company shall have the right to terminate this Agreement upon ten (10) days
written notice to Manufacturer, if Manufacturer fails to make timely delivery of
the Licensed Products; or

 

(f) Notwithstanding the foregoing provisions, Company shall have the right to
terminate this Agreement, with or without cause, upon thirty (30) days notice to
Manufacturer, providing however, that, upon written approval by Company,
Manufacturer shall have the right to complete any work then in progress.

 

20. ACTS UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT.

 

(a) Upon and after the expiration or termination of this Agreement, Manufacturer
agrees not to make reference in its advertising or its business materials to
having been formerly associated with Company or the Trademarks.

 

(b) Upon and after the expiration or termination of this Agreement, Manufacturer
will refrain from further use of the Trademarks or of anything confusingly
similar thereto, in connection with the manufacture of any products.
Additionally, Manufacturer shall immediately return all originals and copies of
all sketches, patterns, prototypes, samples or other materials relating to the
Licensed Products to Company.

 

(c) In the event of expiration or termination of this Agreement, as herein
provided, with the exception of the Licensed Products which Manufacturer may,
with Company’s consent, ship to satisfy any unfilled, confirmed orders for the
current season it had received prior to said expiration or termination, Company
shall have the prior right and option to purchase any or all of the Licensed
Products and packaging materials, as then in Manufacturer’s possession or
carried on its books of account. Upon such termination or expiration,
Manufacturer shall immediately cause physical inventories to be taken of (i)
Licensed Products on hand; (ii) Licensed Products in the process of manufacture;
and (iii) all packaging materials, which inventories shall be reduced to writing
and a copy thereof shall be delivered to Company not later than fifteen (15)
days from termination or expiration. Written notice of the taking of each
inventory shall be given to Company at least forty-eight (48) hours prior
thereto. Company shall have the right to be present at such physical inventory
or to take its own inventory, and to exercise all rights it has available with
respect to the examination of Manufacturer’s books and records. If Manufacturer
does not allow Company to take such inventory, it shall have not right to sell
the remaining Licensed Products without Company’s prior approval.

 

 



 

(d) Manufacturer recognizes that any sale of the Licensed Products upon
termination or expiration, would cause irreparable damage to the prestige of the
Company and to the Trademarks, and to the goodwill pertaining thereto.

 

(e) Upon expiration or termination of this Agreement, Manufacturer shall cease
the manufacture of Licensed Products. All the Licensed Products set forth on the
inventories referred to in subdivision (i) and (ii) of Paragraph 20(c) which are
not purchased by Company pursuant to such paragraph may be sold subject to
Company’s prior right to approve the customers in writing and the terms and
conditions of each sale. Such sale shall otherwise be strictly in accordance
with the terms, covenants and conditions of this Agreement as though the
Agreement had not expired or terminated. In no event shall Manufacturer sell any
Licensed Products to any Third Party without the prior written approval of
Company.

 

21. NOTICES.

 

All notices which either party hereto is required or may desire to give shall be
given by addressing the same to the address hereinafter in this paragraph, or as
such other address as may be designated in writing by any party in a notice to
the other given in the manner prescribed in this paragraph. All such notices
shall be deemed to be sufficiently given five (5) days after the mailing by
registered or certified mail, or in the date of electronic facsimile for which
the sender obtains a confirmation of successful transmission. The addresses to
which any such notices, shall be given are the following:

 

TO COMPANY: TO MANUFACTURER:

 

 

 

22. NO PARTNERSHIP.

 

This Agreement does not constitute and shall not be construed as a partnership
or joint venture between Company and Manufacturer. Neither party shall have any
right to obligate or bind the other party in any manner whatsoever, and nothing
herein contained shall give, or is intended to give, any rights of any kind to
any third persons.

 

 

23. NON-ASSIGNABILITY.

 

This Agreement shall bind and inure to the benefit of Company and its successors
and assigns. This Agreement is personal to Manufacturer, and Manufacturer shall
not transfer or sublicense its rights hereunder and neither this Agreement nor
any of the rights of Manufacturer hereunder shall be sold, transferred or
assigned by Manufacturer and no rights hereunder shall devolve by operation of
law or otherwise upon any receiver, liquidator, trustee or other party.

 

 



 

24. SEVERABILITY.

 

If any provision or any portion of this Agreement shall be construed to be
illegal, invalid, or unenforceable, such shall be deemed stricken and deleted
from this Agreement to the same extent and effect as if never incorporated
herein, but all other provisions of this Agreement and remaining portion of any
provision which is illegal, invalid or unenforceable in part shall continue in
full force and effect.

 

25. HEADINGS.

 

The headings of the Paragraphs of this Agreement are for convenience only and
shall in no way limit or affect the term or conditions of this Agreement.

 

26. COUNTERPARTS.

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

27. CONSTRUCTION.

 

This Agreement shall be construed in accordance with the laws of the State of
New York of the United States of America with the same force and effect as if
fully executed and to be performed therein.

 

28. JURISDICTION.

 

The parties hereby consent to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any of the courts of
the State of New York in any dispute arising under this Agreement and agree
further that service of process or notice in any such action, suit or proceeding
shall be effective if in writing and delivered in person or sent as provided in
Paragraph 21 hereof.

 

29. WAIVER, MODIFICATION, ETC.

 

No waiver, modification or cancellation of any term or condition of this
Agreement shall be effective unless executed in writing by the party charged
therewith. No written waiver shall excuse the performance of any acts other than
those specifically referred to herein. The fact that Company has not previously
insisted upon Manufacturer expressly complying with any provision of this
Agreement shall not be deemed to be a waiver of Company’s future right to
require compliance in respect thereof and Manufacturer specifically acknowledges
and agrees that the prior forbearance in respect of any act, term or condition
shall not prevent Company from subsequently requiring full and complete
compliance thereafter.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written above.

 

______________________________ _____________________________

[LICENSEE NAME] [MANUFACTURER NAME]

By: ___________________________ By: __________________________

Name: ________________________ Name: _______________________

Title: _________________________ Title: ________________________

 

 

 

Addendum 1 to

Exhibit P

 

Tommy Bahama Group, Inc.

CODE OF CONDUCT

 

 

These Standards apply to all of the Tommy Bahama (“TBG”) Business Partners. TBG
strongly encourages Business Partners to exceed these Standards and promote best
practices and compliance by Business Partners with the Standards.

 

While TBG recognizes that there are different legal and cultural environments in
which Business Partners operate throughout the world, these Standards set forth
the basic minimum requirements Business Partners must meet in order to do
business with TBG. The Standards also provide the foundation for TBG’s ongoing
evaluation of compliance by Business Partners with the Standards.

 

Business Partners are defined as vendors, manufacturers, contractors,
subcontractors and other suppliers, sources and agents who provide TBG with
goods or services ordered pursuant to any purchase order, contract or agreement
issued directly by TBG or ordered on TBG’s behalf.

 

LAWS & REGULATIONS

All TBG Business Partners must operate in full compliance with all applicable
local and national laws, rules and regulations pertaining to all aspects of
factory operations in the jurisdiction of which they conduct business.

 

EMPLOYMENT PRACTICES

TBG will only do business with Business Partners whose workers are treated
fairly and who in all cases are present voluntarily, not put at risk of physical
harm, fairly compensated, and allowed the right of free association and not
exploited in any way. Business Partners shall ensure procedures are in place by
which workers, alleging violations of these Standards, may do so without fear of
negative repercussions.

 

In addition, TBG Business Partners must adhere to the following:

 

Wage and Benefits: TBG Business Partners must pay workers wages and legally
mandated benefits that comply with any applicable law. In addition to their
compensation for regular hours of work, workers shall be compensated for
overtime hours at such premium rates as are legally required, or in those
countries where such laws do not exist, at least equal to their regular hourly
wage rate.

 

Working Hours: TBG expects its Business Partners to operate based on prevailing
local work hours. Except in extraordinary circumstances, Business Partners shall
limit the number of hours that workers may work on a regularly scheduled basis
to the legal limit on regular and overtime hours established by local laws and
regulations in the jurisdiction in which they manufacture. subject to the
requirements of local law, a regularly scheduled workweek of no more than sixty
(60) hours and one day off in every seven (7) day period is encouraged. Partners
will comply with applicable laws that entitle workers to vacation time, leave
periods and holidays. Business Partners must regularly provide reasonable rest
periods and one day off within a seven-day period. Any time worked over the norm
for the area should be compensated as prescribed by the local labor laws.

 

 

 

Child Labor: Use of child labor is strictly prohibited. Business Partners must
observe all legal requirements for the work of authorized minors, particularly
those relating to hours of work, wages, minimum education and working
conditions. TBG supports the development of legitimate, workplace apprenticeship
programs and Business Partners will be expected to comply with all laws and
regulations applicable to such apprenticeship programs. “Child” is defined as a
person who is younger than 15 (or 14 where the law of that country permits) or
younger than the age for completing compulsory education in the country where
such age is higher than 15. TBG will not utilize Business Partners who use or
permit the use of child labor in any of their facilities.

 

Prison Labor/Forced Labor: Business Partners will not use or permit the use of
bonded labor, indentured labor, prison labor or forced labor in the manufacture
or finishing of products ordered by TBG. Nor will TBG knowingly purchase
materials from a Business Partner utilizing bonded labor, indentured labor,
prison labor or forced labor. “Forced labor” is defined as any work or service
which is extracted from any person under the threat of penalty for its
non-performance and for which the worker does not offer himself voluntarily.

 

Discrimination: While TBG recognizes and respects cultural differences,
employment (hiring, wages, benefits, advancement, termination, and retirement)
shall be based on the worker’s ability and not on personal characteristics. TBG
believes that workers should be employed on the basis of their ability to do the
job, rather than on the basis of gender, age, disability, racial
characteristics, cultural or religious beliefs or similar factors. TBG will not
utilize Business Partners who discriminate against workers on the basis of
gender, age, disability, racial characteristics, cultural or religious beliefs
or similar factors.

 

Free Association: Workers must be free to join organizations of their own
choice. Business Partners shall recognize and respect the rights of workers to
freedom of association and collective bargaining. Workers shall not be subject
to intimidation or harassment in the peaceful exercise of their legal right to
join or to refrain from joining an organization.

 

Disciplinary Practices: All Business Partners must treat all workers with
respect and dignity. TBG will not utilize Business Partners who use, or permit
the use of corporal punishment, physical, sexual, psychological or verbal
harassment or other forms of mental or physical coercion, abuse or intimidation.
Business Partners shall not use, or permit the use of fines as a disciplinary
practice.

 

Women’s Rights: All Business Partners will ensure that workers who are women
receive equal treatment in all aspects of employment. Pregnancy tests will not
be a condition of employment or continuation thereof and pregnancy testing, to
the extent it is provided, will be voluntary and at the option of the worker.
Workers will not be exposed to hazards that may endanger their reproductive
health and Business Partners will not force workers to use contraception.

 

Health & Safety: TBG will only utilize Business Partners who provide workers
with a clean, safe and healthful work environment designated to prevent
accidents and injuries arising out of or occurring while in the course of work
or as a result of the operation of a Business Partner’s facility. All Business
Partners must comply with all applicable, legally mandated standards for
workplace health and safety. Where applicable, Business Partners who provide
residential facilities for their workers must provide safe and healthy
facilities that comply with legally mandated standards for health and safety.

 

 



 

ETHICAL STANDARDS

TBG will seek to identify and work with Business Partners who aspire as
individuals and in the conduct of their business to a set of ethical standards
which are compatible with TBG standards. Bribes, kickbacks or other similar
unlawful or improper payments are strictly prohibited to be given to any person
or entity to obtain or retain business.

 

ENVIRONMENTAL REQUIREMENTS

All Business Partners must comply with environmental rules, regulations and
standards applicable to their operations.

 

LEGAL REQUIREMENTS

TBG policy is to obey the laws of each country in which merchandise is
manufactured for TBG. Business Partners will comply with all applicable local
and national laws, rules, and regulations pertaining to all aspects of factory
operations. This includes compliance with these Standards and the terms and
conditions of purchase orders issued by TBG or on TBG’s behalf and also requires
attention to U.S. country of origin regulations which govern quota
classification and the marking of products.

 

MONITORING / COMPLIANCE

TBG takes affirmative measures to monitor compliance with TBG Standards and
TBG’s Purchase Order Terms and Conditions. Such measures may include
prescreening Business Partners, scheduled or random, announced and unannounced
on-site inspections of factories by TBG representatives, or certification by TBG
Business Partners that TBG Standards have been complied with.

 

TBG associates and representatives have been asked to be watchful for violations
of TBG Standards on visits to factories or manufacturing facilities and to
report questionable conduct to management for follow up and when appropriate,
for corrective action.

 

RECORD KEEPING

All Business Partners must maintain in the factories producing merchandise for
TBG all documentation necessary to demonstrate compliance with TBG Standards.
Business Partners must furnish TBG representatives reasonable access to
production facilities, employment records and workers for confidential
interviews in connection with monitoring factory or inspection visits. Business
Partners must promptly respond to reasonable inquires by TBG representatives
concerning the operations of factories with respect to TBG Standards.

 

SUBCONTRACTING

Business Partners shall not utilize subcontractors for the production of TOMMY
BAHAMA branded merchandise, or components thereof, without TBG’s prior written
approval and only after the subcontractor has agreed to comply with TBG’s
Standards. Business Partners shall require each TBG approved subcontractor to
abide by the Standards. Business Partners shall be held accountable for a
subcontractor’s failure to abide by TBG’s Standards.

 

CORRECTIVE ACTION

If a Business Partner is in violation of TBG’s Standards, TBG will work with the
Business Partner to remediate the violation if at all possible. If this effort
is unsuccessful or not possible, TBG shall reevaluate its business relationship
with the Business Partner and shall take appropriate corrective action.
Corrective action may include cancellation of the affected order, prohibition of
subsequent use of a factory or termination of TBG business relationship with any
Business Partner found to be in violation of these Standards, or exercising any
other rights and remedies to which TBG may be entitled under Purchase Orders
issued by TBG or on behalf of TBG, at law or otherwise.

 

 



 

AGREED AND UNDERSTOOD:

 

VENDOR: ______________________

 

BY: __________________________

 

NAME: _______________________

 

TITLE: ________________________

 

 

 

Addendum 2 to

Exhibit P

 

Supplier Certification

 

 

In consideration of the Tommy Bahama Group, Inc. (“TBG”) placing orders for the
manufacture of TOMMY BAHAMA brand merchandise with us in the future, and in
compliance with TBG’s Manufacturing Agreement with us (the “Agreement”), we
hereby certify that:

 

I. Any merchandise (including components thereof) we manufacture or cause to be
manufactured under the Agreement will be manufactured in compliance with: (1)
all applicable requirements of Sections 6, 7, and 12 of the Fair Labor Standards
Act, as amended, and all regulations and orders of the United States Department
of Labor under Section 14 thereof, and applicable state and local laws
pertaining to child labor, minimum wage and overtime compensation, and, if the
merchandise is manufactured outside the United States, it will be manufactured
in compliance with the wage, overtime compensation, benefits, hours, hiring and
employment, workplace conditions and safety, environmental, collective
bargaining, freedom of association laws of the country of manufacture and
without the use of child (persons under the age of 15 or younger than the age
for completing compulsory education, if that age is younger than 15), prison,
indentured, exploited bonded, forced or slave labor; (2) we currently have in
effect and will maintain a program of monitoring all of our suppliers and
subcontractors, subcontract sewing shops and other designated contract
facilities producing TOMMY BAHAMA brand merchandise for compliance with (1)
above; (3) we will obtain the signature of an authorized representative of our
suppliers, subcontractors, subcontract sewing shops and other designated
contract facilities producing TOMMY BAHAMA brand merchandise on a current
supplier agreement, as provided by TBG; (4) within two (2) weeks of the
execution of this Certificate, we will provide to TBG the names and addresses of
all of our suppliers, subcontractors, subcontract sewing shops and other
designated contract facilities producing TOMMY BAHAMA brand merchandise under
the Agreement and all such merchandise shall be manufactured solely in factories
(whether operated by our suppliers, subcontractors, subcontract sewing shops or
designated contract facilities) that have been inspected and approved in writing
by our authorized employee or agent; and (5) all shipping documents which
accompany all TOMMY BAHAMA brand merchandise will include the following language
(either pre-printed or “stamped”):

 

“We hereby certify that the merchandise (including components thereof) covered
by this shipment was manufactured in compliance with (1) all applicable
requirements of Sections 6, 7, and 12 of the Fair Labor Standards Act, as
amended and all regulations and orders of the United States Department of Labor
under Section 14 thereof, and applicable state and local laws pertaining to
child labor, minimum wage and overtime compensation, and (2) if manufactured
outside the United States, was manufactured in compliance with all applicable
requirements of the wage, overtime compensation, benefits, hours, hiring and
employment, workplace conditions and safety, environmental, collective
bargaining, freedom of association laws of the country of manufacture and
without the use of child (persons under the age of 15 or younger than the age
for completing compulsory education, if that age is younger than 15), prison,
indentured, bonded, forced or slave labor. We further certify that we currently
have in effect a program of monitoring our Suppliers and Subcontractors and
other designated contract facilities which manufacture TOMMY BAHAMA brand
merchandise to ensure their compliance with the Fair Labor Standards Act and all
state, local and foreign laws pertaining to wages, overtime compensation,
benefits, hours, hiring and employment, workplace conditions and safety,
environmental, collective bargaining, freedom of association and that their
products or the components thereof are made without the use of child (persons
under the age of 15 or younger than the age for completing compulsory education,
if that age is higher than 15), prison, indentured, bonded, forced or slave
labor. We also certify that upon importation (if applicable) this shipment is in
compliance with all laws applicable to the designation of country of origin and
is being shipped under legally issued and valid export license or visa.”

 

 



 

II. Neither we, nor any of our subcontractors or suppliers, will in the
manufacture or treatment of any of the merchandise and Licensed Products
(including the components thereof) manufactured hereunder use any Azo dyes that
can be split into any of the following amines:

 

CAS #

4-Aminobiphenlyl 92-67-1

Benzidine 92-87-5

4-Chloro-o-toluidine 95-69-2

2-Naphthylamine 91-59-8

o-Aminoazotoluene 97-56-3

2-amino-4-nitrotoluene       99-55-8

p-Cresidine 120-71-8

p-Chloroaniline 106-47-8

4,4-Diamino 101-77-9

2,4-Diaminoanisole 615-05-4

4,4’-Diaminodiphenylmethane 101-77-9

3,3’-Dichlorbenzidine 119-90-4

4-Amino anabenzane 91-94-1

3,3’-Dimethoxybenzidine 119-90-4

3,3’Dimethylbenzadine 119-93-7

3,3’-Dimethyl- 838-88-0

4,4’diaminodiphenylmethane

p-Kresidin 120-71-8

4,4’Methaylen-bis-(2-chloranilin) 101-14-4

4,4’Oxydianiline 101-80-4

4,4’Thiodianiline 139-65-1

2,4-Toluenediamine 95-80-7

o-Toluidine 95-53-4

2,4-Toluylenediamine 95-80-7

2,4,5-Trimethylaniline 137-17-7

o-Anisidine 137-17-7

2,4-Xylidine (China only) 95-68-1

2,6-Xylidine (China only) 87-62-7

 

and;

 

III. We, and our subcontractors or suppliers, will only use the following
chemicals in connection with the manufacture or treatment of any of the
merchandise and products (including the components thereof) manufactured
hereunder, in accordance with the following standards or any further standards
TBG designates from time to time:

 

(i)Formaldehyde: Must be less than 300 p.p.m. when tested in the Acetylacetone
method in accordance with Japanese law 112.

 

(ii)Pentachlorophenol (Pesticides): Must be less than 5 p.p.m.

 

(iii)Nickel: In the event any metal parts of a garment or other merchandise
coming into contact with the skin, contain nickel in excess of 0.5 micrograms
per square centimeter/week, Company must be so notified and special warning
labels need to be attached to the garment.

 

(vi)Lead (Pb): Must be less than 100 p.p.m. for each component in children’s
products (12 year and under).

 

(vii)Perflurooctane sulfonate (Canada Only): Canada prohibits the manufacture,
use, sale, offer for sale and import of this chemical.

 

 

 

Date: ________________ ____________________________________

[Company Name]

 

By: ________________________________

[Authorized Signature]

 

Print Name: _________________________

 

 

 

 

 

Exhibit Q

 

Intentionally Omitted

 

 

 

 

 

Exhibit R

 

Licensee Targeted Events

 

Natural Products Expo East

 

Natural Products Expo West

 

Body Mind Spirit Expo

 

Las Vegas Health & Fitness Expo

 

NEWLIFE Expo

 



 

 

 

 